Exhibit A
           Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 1 of 32 Page ID #:1




 1   Fernando Gaytan (SBN 224712) fgaytan@lafla.org
     Paul J. Estuar (SBN 167764) pestuar@lafla.org
 2   Shayla R. Myers (SBN 264054) smyers@lafla.org
 3   LEGAL AID FOUNDATION OF LOS ANGELES
     7000 S. Broadway
 4   Los Angeles, CA 90003
 5   Tel: (213) 640-3831
     Fax: (213) 640-3988
 6
 7   Paul L. Hoffman (SBN 71244)
 8   Catherine Sweetser (SBN 271142) catherine.sdshhh@gmail.com
     SCHONBRUN DeSIMONE SEPLOW HARRIS & HOFFMAN, LLP
 9   723 Ocean Front Walk, Suite 100
10   Venice, CA 90291
     Tel: (310) 396-0731
11
     Fax: (310) 399-7040
12
13                         UNITED STATES DISTRICT COURT
14           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
15
16   LOS ANGELES CATHOLIC                   )   Case No.
                                            )
     WORKER, an unincorporated              )
17                                              COMPLAINT: CIVIL RIGHTS
     association; CANGRESS, a non-profit    )
18   corporation; HARRY JAMES JONES,        )
                                            )   42 U.S.C. § 1983 AND FOURTH, FIFTH
     LOUIS GRADY, LLOYD HINKLE,             )   AND FOURTEENTH AMENDMENTS
19
     WALTER SHOAF, individuals              )
                                            )   CALIFORNIA CONSTITUTION
20                                              ARTICLE I, §§ 7 AND 13
                                            )
21   Plaintiffs,                            )
                                            )   CALIFORNIA CIVIL CODE §§ 52, 52.1
22   vs.
                                            )
                                            )   CONVERSION
23                                          )
                                            )   TRESPASS TO PROPERTY
     LOS ANGELES DOWNTOWN
24                                          )
     INDUSTRIAL DISTRICT BUSINESS           )
25   IMPROVEMENT DISTRICT,                  )
     CENTRAL CITY EAST                      )
26                                          )
     ASSOCIATION, INC., CITY OF LOS         )
27   ANGELES; DOES 1 -10                    )
                                            )
28                                          )
     Defendants.                            )
                                          1
                                      COMPLAINT
         Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 2 of 32 Page ID #:2




 1                             JURISDICTION AND VENUE
 2
          1.      This is an action for injunctive relief and damages pursuant to 42

 3
     U.S.C. § 1983, based upon ongoing violations by the defendants of the rights

 4
     secured to plaintiffs by the Fourth, Fifth and Fourteenth Amendments of the United

 5
     States Constitution. Jurisdiction exists based on 28 U.S.C. §§ 1331 and 1343 in

 6
     that this case is brought pursuant to 42 U.S.C. § 1983 and raises questions of

 7
     federal constitutional law. The court has supplemental jurisdiction over plaintiffs’

 8
     state law claims pursuant to 28 U.S.C. § 1367.

 9
          2.      Venue is proper in the Central District in that the events and conduct

10
     complained of in this action occurred in the Central District.

11
                              PRELIMINARY STATEMENT

12
           3.     The City of Los Angeles is currently enjoined from seizing property

13
     from homeless people in violation of their Fourth and Fourteenth Amendment

14
     rights. See Lavan v. City of Los Angeles, 797 F. Supp. 2d 1005 (C.D.Cal. 2011)

15
     affirmed by Lavan v. City of Los Angeles, 693 F.3d 1022 (9th Cir. 2012). This is

16
     the third time in the past thirty years that the Court has restrained the City of Los

17
     Angeles from seizing homeless people’s property in the Skid Row area of

18
     Downtown Los Angeles. See also Adam Young Bennion v. City of Los Angeles,

19
     C637718 (LA Sup. Ct., February 25, 1987); Justin v. City of Los Angeles, CV 00-

20
     12352 LGB (C.D.Cal. 2001) (AIJx).) The current injunction against the City is the

21
     result of explicit holdings by both the District Court and the Ninth Circuit Court of

22
     Appeals that it is a violation of the Fourth and Fourteenth Amendments to seize a

23
     homeless person’s property that is not abandoned, or to seize abandoned property

24
     without notice or due process. Lavan, 797 F. Supp. 2d at 1020; Lavan v. City of

25
     Los Angeles, 693 F.3d at 1030.

26
           4.     Despite clear language from the Court that such behavior is

27
     unconstitutional, the Los Angeles Downtown Industrial District Business

28
     Improvement District, a special assessment district created by the City of Los

                                             2
                                         COMPLAINT
         Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 3 of 32 Page ID #:3




 1   Angeles pursuant to California Streets and Highways Code § 36600, and its agent,
 2   the Central City East Association, with cooperation and participation by the City of
 3   Los Angeles, have engaged in a long-running campaign to seize homeless people’s
 4   unattended property. BID officers take property they have no reason to believe is
 5   abandoned or creating a health and safety risk. They do so with no notice of any
 6   kind to individuals that their property will be taken. By design, the seizures serve
 7   no purpose other than to make life even harder for homeless residents in the BID,
 8   and individuals who live on the street cannot reasonably predict when their
 9   property will be taken or prevent it from happening. These actions are in clear
10   violation of individuals’ rights under the United States Constitution.
11         5.     In the face of these violations, yet another group of plaintiffs is forced
12   to come before a Court to seek protection against these violations and the
13   conditions created by defendants because of the seizure of their possessions.
14         6.     Plaintiffs are four homeless individuals and two organizational
15   plaintiffs who live or operate in the area of Los Angeles known as Skid Row,
16   which is largely encompassed by the Los Angeles Downtown Industrial District
17   (LADID). It also has one of the largest concentrations of homeless people in the
18   area as well as one of the largest concentrations of service providers that provide
19   food, shelter, and other services to homeless people in the area.
20         7.     Like many other homeless individuals in Skid Row, the plaintiffs keep
21   all of their worldly possessions with them during the day and use blankets and
22   tents to shelter themselves at night. Although they each attempt to stay with their
23   property as much as possible during the day, it is virtually impossible for them to
24   stay in one place at all times, or to take their possessions with them wherever they
25   go. They have no choice but to leave their property unattended to get food, use the
26   restroom, attend court proceedings, and get medical treatment for ailments that are
27   by all accounts made worse by their life on the streets. Defendants are aware that
28

                                            3
                                        COMPLAINT
         Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 4 of 32 Page ID #:4




 1   homeless people must leave their property unattended at times during the day to
 2   attend to the necessities of life.
 3          8.     When plaintiffs do leave their property, they risk having their property
 4   seized by the LADID and the CITY, which with no notice and seemingly at
 5   random, seize homeless people’s unattended but clearly not abandoned property.
 6   Over the course of the last two years, the individual plaintiffs have all had their
 7   property seized by LADID’s public safety officers who are performing municipal
 8   services in the LADID. In each instance, the plaintiffs’ property was neatly packed
 9   up, and plaintiffs were gone for only a short period of time. When they returned,
10   they each found their property had been seized. They had no way of knowing their
11   property would be taken when they were gone, and they had no way to prevent it.
12   In one instance, one of the plaintiffs left a sign on his property, as he was told to do
13   by the BID, stating that his property was not abandoned, yet his property was taken
14   none-the-less.
15          9.     When their property is taken, individuals are often not given notice
16   where their property is taken or how to retrieve it. When they do discover that
17   their property is being held at a storage facility, they are then forced to retrieve it
18   from the facility, which is located more than a half mile away from where many
19   homeless people stay. What was hauled away in a truck, plaintiffs must then carry
20   back, unassisted, to the place where they reside. In the heat of the day or for
21   individuals with mobility issues or health problems, this is a nearly impossible
22   task. It is made even more difficult because defendants seize and will not return
23   any shopping carts used by individuals to cart or store their property or which were
24   used as ambulatory assistance. This includes carts given to people by the Los
25   Angeles Catholic Worker specifically for this purpose.
26          10.    These BID officers, acting under color of law, seize this property in
27   accordance with the LADID’s policy of taking unattended property in the BID.
28   The CITY has conspired with LADID and participated in and ratified these actions.

                                              4
                                          COMPLAINT
         Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 5 of 32 Page ID #:5




 1   Together, the LADID and the CITY have deprived the individual plaintiffs of their
 2   property, in complete disregard of plaintiffs’ Fourth and Fourteenth Amendment
 3   rights and in direct contravention of the Ninth Circuit’s mandate in Lavan to ensure
 4   that these rights are protected. Defendants are doing so as part of an ongoing
 5   campaign to make the streets less hospitable to the homeless residents of Skid
 6   Row, and as a result of these seizures, which plaintiffs cannot predict or prevent,
 7   they are more hesitant to leave their property during the day to seek medical care,
 8   get case management, attend court hearings, or even get food or perform personal
 9   tasks.
10                                      PLAINTIFFS
11            11.   Plaintiff Los Angeles Catholic Worker (LACW), founded in 1970, is
12   an unincorporated lay Catholic community of women and men providing services
13   to homeless residents of Skid Row since its founding. Each week LACW provides
14   free meals to as many residents as resources allow. They provide these meals at
15   their building on the corner of 6th Street and Gladys Avenue, which is nicknamed
16   the “Hippie Kitchen” and is located in the area covered by the Los Angeles
17   Downtown Industrial District Business Improvement District. In addition to
18   providing meals through the Hippie Kitchen, LACW provides hospice care for the
19   dying, operates a dental clinic, and provides much-needed foot care to homeless
20   people who spend significant time on their feet, often in worn and ill-fitting shoes.
21   LACW provides toiletries, over-the-counter medications, and other tangible items
22   to people in need.
23            12.   LACW also provides shopping carts to homeless residents of Skid
24   Row. The carts are loaned to homeless individuals who use the carts to move and
25   store their personal possessions and as assistance for the many individuals in Skid
26   Row with ambulatory disabilities. LACW purchases the bright red carts with their
27   name embossed on the handle, and places laminated signs indicating they are
28   “Shopping Carts for the Homeless”. The signs are attached in accordance with

                                            5
                                        COMPLAINT
         Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 6 of 32 Page ID #:6




 1   Business and Professions Code § 22435.1 and provide notice to law enforcement
 2   and others, including the LADID officers that the shopping cart is owned by Los
 3   Angeles Catholic Worker and used with permission by homeless individuals in
 4   Skid Row.
 5         13.    As a result of the policies and the practices of the LADID, CCEA and
 6   the CITY to illegally seize people’s property, including their shopping carts, the
 7   LACW has had to expend worker time and resources to get their carts back from
 8   the LADID. In addition, because carts are rarely returned after being seized by the
 9   BID officers, LACW has had to replace these carts. LACW has also had to replace
10   toiletries and other tangible items that are taken when property is seized. These
11   expenditures have diverted resources from other activities. In addition,
12   defendants’ illegal policies and practices have frustrated LACW’s mission of
13   providing food and services to homeless residents of Skid Row. Defendants’
14   policies of seizing unattended property make it more difficult for people to leave
15   their belongings when they seek services in Skid Row, including getting food from
16   the Hippie Kitchen. Finally, these policies have frustrated LACW’s mission of
17   ensuring that that homeless people are treated with dignity and respect by, among
18   other things, disrespecting their rights and creating a hostile environment for
19   homeless people living in Skid Row.
20         14.    Plaintiff CANGRESS, aka The Los Angeles Community Action
21   Network (“LA CAN”) is a grassroots, non-profit organization operating and
22   organized under the laws of the State of California. Its members include over 800
23   poor people in Skid Row, many of whom are homeless residents in Skid Row. The
24   organization’s main purpose is to organize and empower community residents to
25   work collectively to address systemic poverty and oppression in their community.
26   Since its founding in 1999, LA CAN has operated as the only member-driven
27   organization in Skid Row whose goal is to protect the rights and prevent the further
28   disenfranchisement of homeless and poor people in Los Angeles. LA CAN brings

                                            6
                                        COMPLAINT
         Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 7 of 32 Page ID #:7




 1   this action on behalf of its members whose property has been seized by BID
 2   officers as part of defendants’ policies and practices of seizing unattended property
 3   in Skid Row.
 4         15.    Plaintiff Harry James Jones is a 63-year-old disabled Vietnam War
 5   veteran who suffers from chronic medical conditions such as high blood pressure,
 6   glaucoma, diabetes, and PTSD. He was homeless for nearly 40 years, since he was
 7   honorably discharged from the Marine Corps in 1975. He resided in the Skid Row
 8   area for most of that time. Mr. Jones has had all of his personal property seized by
 9   LADID officers on at least three occasions. Each time, the BID officers failed to
10   leave him notice that his property was taken, and as a result, he was unable to
11   retrieve his property.
12         16.    Plaintiff Louis Grady is a 51-year-old homeless man who fell on hard
13   times last year and has been living on the streets of Skid Row since then. Although
14   he works to support himself by doing odd jobs and collecting recycling, he does
15   not earn enough to afford an apartment. Mr. Grady has had his personal property
16   seized by BID officers on at least two separate occasions in the past year while he
17   momentarily stepped away to perform life-sustaining activities.
18         17.    Plaintiff Lloyd Hinkle is a 61-year-old Vietnam War veteran who has
19   lived in Skid Row for approximately a year. Since he started living on the streets,
20   he has kept all of his personal belongings with him in shopping carts, but leaves
21   them to get food and run other errands because he cannot take them with him into
22   the missions or other agencies from which he receives services. On or about June
23   30, 2014, BID officers and LAPD officers took Mr. Hinkle’s property. He was
24   provided no notice of the seizure, and the BID and LAPD officers were repeatedly
25   informed that his property was not abandoned but took it anyway.
26         18.    Plaintiff Walter Shoaf is a 62-year-old veteran who suffers from
27   chronic pain and Post Traumatic Stress Disorder as well as other mental health
28   issues. He has been homeless and residing in the Skid Row area since he was

                                            7
                                        COMPLAINT
         Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 8 of 32 Page ID #:8




 1   discharged from the army nearly 40 years ago. In February 2014, Mr. Shoaf left
 2   his property for a short time to run an errand. As he was returning to his property,
 3   he saw the BID officers loading all of it into a truck. By the time he got to the
 4   place where he stays, they had loaded up his things, taking his property, including
 5   his military identification card and his tent. Although he tried to stop them, the
 6   BID officers ignored him, and they left him no notice where to retrieve his
 7   possessions.
 8                                        DEFENDANTS
 9         19.      Defendant Los Angeles Downtown Industrial District (LADID) is a
10   Business Improvement District (BID) initially created by the City of Los Angeles
11   in 1998, pursuant to California Streets and Highways Code Section 36600 et seq.
12   See Los Angeles Municipal Ord. 172155. LADID’s boundaries are roughly
13   between 3rd St. and 8th St. and Olympic to the North and South, and San Pedro and
14   Alameda to the west and east. The current BID was authorized through the
15   passage of Los Angeles Municipal Ordinance 180801. The LADID is funded by
16   the City of Los Angeles through an assessment on property owners located within
17   the BID.
18         20.      Defendant Central City East Association (“CCEA”) is a 501(c)(6) not-
19   for-profit business corporation contracted by the City of Los Angeles to manage
20   the LADID. CCEA maintains offices in the City of Los Angeles. At all times
21   relevant to this action, the LADID and CCEA, operating as the agent of LADID,
22   acted under color of state law.
23         21.      Defendant the City of Los Angeles (“CITY”) is a municipal entity
24   organized under the laws of the State of California. The CITY is a legal entity with
25   the capacity to sue and be sued. The CITY created the LADID and has authorized
26   and/or ratified all of the actions of the LADID alleged herein. The LADID and the
27   CCEA act as agents of the CITY and have conspired with the CITY to violate
28   plaintiffs’ rights. The departments of the City of Los Angeles include the Los

                                             8
                                         COMPLAINT
            Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 9 of 32 Page ID #:9




 1   Angeles Police Department, employees of which have also engaged in acts
 2   constituting the violations of plaintiffs’ rights alleged in this action.
 3             22. The identities and capacities of defendants DOES 1 through 10 are
 4   unknown to plaintiffs. Plaintiffs, therefore, sue these defendants by fictitious
 5   names. As to all defendants sued by fictitious names, plaintiffs will give notice of
 6   this Complaint and their true names and capacities when ascertained. Plaintiffs are
 7   informed, believe, and thereon allege that DOES 1 through 10 are, and were at all
 8
     times relevant herein, other corporate or business entities, agents, successors in
 9
     interest, assigns, representatives, principals and/or employees of the defendants
10
     and are responsible for the acts and omissions resulting in the violations alleged in
11
     this complaint. Defendants DOES 1 through 10 are sued in both their official and
12
     individual capacities.
13
              23.   Each of the defendants acted as joint actors with joint obligations, and
14
     each defendant was and is responsible for the conduct and injuries herein alleged.
15
              24.   Each of the defendants acted, alone or together jointly, under color of
16
     law. The CITY has delegated traditional municipal functions, including additional
17
     sanitation and security services, to the LADID through the adoption of ordinances
18
     and pursuant to state law, and the CCEA, acting as an agent of the LADID,
19
     performs those municipal functions.
20
                       HISTORY AND STRUCTURE OF THE LADID
21
              25.   The Los Angeles Downtown Industrial District Business
22
     Improvement District was created by the City of Los Angeles pursuant to the
23
     Property and Business Improvement Area Law, codified as California Streets &
24
     Highways Code §§ 36600 et seq.1
25
26
27
     1
         All statutory citations are to the California Streets and Highways Code unless
28
     otherwise noted.
                                              9
                                          COMPLAINT
         Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 10 of 32 Page ID #:10




 1          26.   The purpose of the Property and Business Improvement Area Law is
 2   to promote the economic revitalization and physical maintenance of the business
 3   districts of its cities in order to create jobs, attract new businesses, and prevent
 4   erosion of the business districts and promote tourism. § 36601(b). To facilitate this,
 5   the law “provides an alternative method of financing certain improvements and
 6   activities” in an area of a city by allowing it to create BIDs. Cities are then
 7   authorized to levy assessments on businesses in the area. § 36617. The funds
 8   collected are in turn used to finance the improvement of public facilities within the
 9   district,2 including maintaining or creating public parks, trash receptacles and
10   public restrooms, widening city streets, and creating facilities or equipment to
11   enhance security of persons or property within the area. Funds can also be used for
12   maintenance and activities3 in the district. § 36601(b). Activities specifically
13   contemplated include providing security, sanitation, graffiti removal, street and
14
15
16
     2
      Improvement under the statute is defined as “the acquisition, construction,
     installation, or maintenance of any tangible property with an estimated useful life
17   of five years or more.” § 36610. Contemplated public facilities include parking
18   facilities, benches, trash receptacles and public restrooms, street lighting,
     decorations, parks and fountains, closing, opening, widening or narrowing of
19
     existing streets, facilities or equipment, or both, to enhance security of persons and
20   property within the area. Id.
21     “’Activities’ means, but is not limited to, all of the following:
       (a) Promotion of public events which benefit businesses or real property in the
22     district.
23     (b) Furnishing of music in any public place within the district.
       (c) Promotion of tourism within the district.
24
       (d) Marketing and economic development, including retail retention and
25     recruitment.
26
       (e) Providing security, sanitation, graffiti removal, street and sidewalk cleaning,
       and other municipal services supplemental to those normally provided by the
27     municipality.
28     (f) Activities which benefit businesses and real property located in the district.
     § 36613.
                                              10
                                          COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 11 of 32 Page ID #:11




 1   sidewalk cleaning, and other municipal services supplemental to those normally
 2   provided by the municipality. § 36613.
 3       27.     The CITY established the LADID pursuant to § 36600 with the passage
 4   of Ordinance 172155 in 1997. The LADID was subsequently renewed by the CITY
 5   in 2003 and 2009. Los Angeles Municipal Ord. 175398, 180801. The present BID
 6   was renewed through December 31, 2014. See Los Angeles Municipal Ord.
 7   180801. On July 30, 2014, the CITY approved the renewal of the LADID for a
 8   period to run through December 31, 2021. See Los Angeles Municipal Ord.
 9   183156; see also Los Angeles Municipal Ord. 183068 (incorporating the 2014-
10   2021 Management District Plan). As required under the state statute, the enabling
11   ordinance incorporated a Management District Plan, which outlined the approved
12   activities of the BID for the duration of the BID. Only the CITY has the authority
13   to approve or change the LADID’s Management District Plan.
14         28.    When the CITY approved the current BID, it approved a yearly levy
15   of approximately $1.8 million in special assessments on businesses in the district in
16   order to pay for the services outlined in the Management District Plan. See Ord.
17   180699. Under state law and the operating ordinance, those funds can only be
18   used to perform the municipal services outlined in the Management District Plan,
19   which is incorporated by reference into the enabling ordinance. See Ord. 180801,
20   Sect. 11; Ord. 180,699.
21         29.    According to the Management District Plan, CCEA is designated as
22   the Owner’s Association, which contracts with the CITY to administer the LADID
23   in accordance with the Management District Plan.
24         30.    The special assessments levied by the CITY to pay for LADID
25   activities are collected by the County of Los Angeles through its annual property
26   tax assessment, and failure to pay the assessment results in a tax lien on the
27   property. All municipal services provided by the LADID are paid for by the CITY
28

                                            11
                                        COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 12 of 32 Page ID #:12




 1   with funds collected pursuant to the special assessment. Los Angeles Municipal
 2   Ord. 18086.
 3          31.      Under the current Management District Plan, a vast majority of the
 4   LADID’s focus is on its Clean and Safe Programs. Seventy seven percent of the
 5   assessments on a yearly basis go to Clean and Safe Programs.
 6          32.      The Clean and Safe program includes two components: an enhanced
 7   security program dealing with crime prevention and inappropriate conduct in the
 8   district, and an enhanced maintenance program, which provides amongst other
 9   services, sanitation and maintenance services to the public streets and sidewalks in
10   the District.
11          33.      The LADID provides personnel to patrol the streets of the LADID and
12   to perform the municipal services outlined in the Management District Plan, as
13   approved by the CITY. These “BID officers” are frequently referred to as “Red
14   Shirts” because of the red shirts they wear to signify that they are BID officers for
15   the LADID, although supervisors wear black shirts. As provided for in the current
16   Management District Plan, BID officers provide both public safety and
17   maintenance in the public areas of the district.
18          34.      BID public safety officers wear red shirts that say “Public Safety” on
19   the back and wear badges. These officers patrol the streets in the 44 block area of
20   the district on bicycles. Pursuant to the Management District Plan, the purpose of
21   the public safety officers is to “prevent, deter, and report illegal activities taking
22   place on the streets, sidewalks, storefronts, parking lots and alleys.” According to
23   CCEA, BID officers are tasked with “controlling unsuitable street and alley
24   behavior” and “enforcing cleanliness and other street code compliances.” The
25   officers routinely cooperate with LAPD in the apprehension and arrest of violators
26   of these laws and provide police assistance as needed. BID officers assist in crime
27   suppression and prevention, including assisting in the “prevention of break-ins,
28   automobile-related crimes and generally disruptive street elements.” BID officers

                                               12
                                           COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 13 of 32 Page ID #:13




 1   are connected via two-way radio to a dispatcher who can dispatch the BID officers
 2   to locations throughout the BID. The BID officers and dispatch maintain
 3   communication with the LAPD area patrols.
 4         35.    Other BID officers perform sanitation services for the district,
 5   including trash removal, graffiti removal, sidewalk cleaning/weed abatement and
 6   abandoned property removal.
 7         36.    LADID also employs a fleet of trucks, which are dispatched to assist
 8   BID officers and LAPD with the seizure, storage, and destruction of homeless
 9   individuals’ personal belongings.
10           HISTORY OF PROPERTY SEIZURES AND INJUNCTIONS
11                           IN DOWNTOWN LOS ANGELES
12        37.     The deploying of LADID BID officers and their trucks to seize
13   homeless people’s property is only the latest step by the CITY to “clean up the
14   streets of Skid Row.” Over the past 30 years, the CITY has repeatedly engaged in
15   campaigns purportedly to address public health and sanitation in the area, but in
16   doing so, has repeatedly implemented its programs in a way that has repeatedly led
17   to the deprivation of the rights of homeless people living on the streets in
18   Downtown Los Angeles.
19        38.     In 1987, homeless residents of Skid Row filed a lawsuit to enjoin the
20   CITY from illegally seizing their property, which resulted in a restraining order
21   against the CITY’s seizures of people’s property. See Young Bennion v. City of
22   Los Angeles, C637718, Exh. A. The terms of the restraining order included a
23   requirement that the City give 12 hours written notice before removing property on
24   the presupposition that it has been abandoned on the public streets of Skid Row.
25   Exh. A, p.2(“III. Notice Requirements”). The Bennion Order required City
26   employees to post a “prominent notice in a conspicuous place at the site before the
27   property is seized. The notice shall include the specific citation to the law allegedly
28

                                             13
                                         COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 14 of 32 Page ID #:14




 1   violated and state that the property will be subject to disposal if the violation is not
 2   corrected within twelve hours from the time the notice is posted.” Id.
 3         39.      In 2000, the CITY again began a campaign of confiscating the
 4   property of homeless persons, ordering them to move away from their belongings,
 5   and then immediately crushing all of the property in dump trucks. In response,
 6   several individuals filed a lawsuit entitled Justin v. City of Los Angeles, CV 00-
 7   12352 LGB (AIJx), Exh. B. On November 5, 2001, Judge Lourdes Baird entered a
 8   permanent injunction against the CITY, incorporating the terms of the Bennion
 9   restraining order and enjoining the CITY to
10         not confiscate personal property that does not appear abandoned and destroy
11         it without notice. Where applicable, defendants will give notice in
12         compliance with the temporary restraining order issued in Bennion v. City of
13         Los Angeles (C637718). Any personal property that does not appear
14         intentionally abandoned collected by defendants will be retained for 90 days
15         as provided in California Civil Code section 2080.2.
16   Exh. B, p.2.
17         40.      At the request of the CITY, the injunction expired after 48 months.
18   Id.
19         41.      Yet again, in February 2011, CITY employees from the LAPD and
20   the Bureau of Street Services began seizing and summarily destroying property
21   they came upon on the public sidewalks of Skid Row, without any evidence that
22   the property had been abandoned, and without any notice or due process to the
23   owners of the property.
24         42.      In April 2011, eight homeless individuals filed another lawsuit against
25   the CITY on behalf of themselves and all others similarly situated. The lawsuit,
26   Tony Lavan, et.al. v. City of Los Angeles (CV1102874), alleged, inter alia, that the
27   CITY violated their Fourth and Fourteenth Amendment rights by seizing and
28

                                             14
                                         COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 15 of 32 Page ID #:15




 1   destroying their property, which they temporarily left on the public sidewalks
 2   while they attended to necessary tasks.
 3         43.     On June 21, 2011, U.S. District Court Judge Phillip Gutierrez granted
 4   the plaintiffs’ request for a preliminary injunction and enjoined the City from
 5          a. Seizing property in Skid Row absent an objectively reasonable belief
 6               that it is abandoned, presents an immediate threat to public health or
 7               safety, or is evidence of a crime, or contraband; and
 8          b. Absent an immediate threat to public health or safety, destruction of said
 9               seized property without maintaining it in a secure location for a period
10               of less than 90 days.
11   Lavan, 797 F. Supp. 2d at 1020, Exh. C, p. 16.
12         44.     The injunction was affirmed by the Ninth Circuit on the ground that
13   the taking of unabandoned property constituted a seizure under the Fourth
14   Amendment, and that it was a deprivation of the plaintiffs’ due process rights to
15   take people’s property without notice: “Government may not take property like a
16   thief in the night; rather, it must announce its intentions and give the property
17   owner a chance to argue against the taking.” 693 F.3d at 1032. As a result, the
18   injunction remains in effect today, and the litigation is ongoing.
19                        PROPERTY SEIZURE BY THE LADID
20         45.     Although the CITY remains enjoined from seizing property that is not
21   abandoned, presents an immediate threat to public health or safety, or is evidence
22   of a crime, or contraband, and from destroying abandoned property without notice
23   and due process of law, BID officers, acting under color of law and in coordination
24   with the CITY and its agent, the LAPD, have continued the CITY’s campaign of
25   seizing homeless people’s property.
26         46.     As part of the municipal services provided by the LADID, BID public
27   safety officers routinely seize unattended property on the streets. The property the
28   BID officers seize is often left for only minutes at a time by individuals who have

                                             15
                                         COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 16 of 32 Page ID #:16




 1   no choice but to leave their property on the streets while they are getting a meal at
 2   a mission in the District, attending an appointment, or even using the restroom.
 3         47.    The BID officers make no effort to determine how long property has
 4   been unattended or whether property is abandoned before they remove the
 5   property. Property could be unattended for as little as a few minutes or a few hours
 6   before it is seized. They seize property that no reasonable person could believe is
 7   abandoned. On information and belief, the BID officers do not take into account
 8   any indicia that property is not abandoned, such as its appearance or whether it is
 9   packed neatly in a shopping cart, before property is seized. Nor do BID officers
10   ask individuals in the vicinity whether the property is abandoned. BID officers
11   ignore statements from neighbors that property is not abandoned or that the owner
12   of the property has stepped away for only a moment.
13         48.    BID officers provide no notice of any kind to the community that it is
14   conducting sweeps at any particular time, and the seizures are not pursuant to any
15   established maintenance schedule that is made public in any way. Nor do BID
16   officers provide notice to any individuals that their property will be taken prior to
17   its seizure. The BID officers will seize a single person’s property on a block but
18   leave all the other property alone. An individual who is living on the street has no
19   way of discerning when or if his or her property will be taken, and has no way of
20   avoiding a seizure by the BID officers if they must leave their property to perform
21   vital tasks like going to the restroom, getting a meal, or receiving medical care or
22   case management services from entities that frequently do not allow people to
23   bring in their property when they are accessing services.
24         49.    BID officers routinely seize property at times that they know or
25   should know that individuals will be away from their property for brief periods of
26   time, including at times when area missions provide meals.
27         50.    Unlike when property is seized by the CITY’s Bureau of Street
28   Services, which the CITY has previously contended is not fast-moving and as

                                             16
                                         COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 17 of 32 Page ID #:17




 1   such, it is therefore apparent that street cleaning is underway, when BID officers
 2   seize property, it is extremely fast. BID officers can identify, tag, and seize a
 3   person’s property in five minutes. If a person returns while the BID is removing
 4   the property, BID officers will not give the property back, and if individuals
 5   attempt to intervene either on their own behalf or on behalf of others, LAPD is
 6   called or stop on their own and prevent people from intervening or protesting with
 7   threats of arrest.
 8          51.    When BID officers take property, they sometimes, although not
 9   always, leave an “unattended property receipt” which states that property can be
10   reclaimed from the LADID’s warehouse on 7th Street and Central Avenue. The
11   notice provides no other information about why the property was taken and states
12   only that the property was “unattended.” When the BID officers leave a receipt,
13   they may stick it on a wall above the location from where the property was seized,
14   but individuals often do not receive the receipt. On information and belief, BID
15   officers do not consistently make any other attempts to ensure that the individual
16   whose property was taken is notified that the property was seized. This is true
17   even though the BID officers ride or walk through the same streets frequently and
18   interact with the owners of the property.
19          52.    LAPD officers conspire with the LADID in the seizure of property.
20   They alert BID officers where and when homeless individuals’ property is
21   unattended. They also directly participate in the seizures by standing at attention
22   while the property is seized, interfering with individuals’ protests when property is
23   taken, and threatening individuals with arrest if they interfere with the BID
24   officers’ attempts to take property. LAPD has also repeatedly refused to take
25   statements or file reports for theft by individuals whose unabandoned property has
26   been taken by the BID officers. These actions were taken pursuant to an official
27   custom and policy of the LAPD.
28

                                             17
                                         COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 18 of 32 Page ID #:18




 1         53.    According to CCEA, after BID officers seize individuals’ property, it
 2   is taken to a warehouse on 7th Street and Central, where facility staff go through
 3   the items seized by the BID officers. Items the staff deem perishable, soiled or wet
 4   are destroyed. CCEA claims that other items are re-bagged and held at the facility
 5   for no more than 90 days.
 6         54.    Although the Unattended Property Receipt directs individuals to the
 7   “Personal Property Storage Facility,” a facility operated by CCEA which allows
 8   people to store a single bin of property during the day, property that is seized is not
 9   stored in the same area as the bin storage, and it cannot be accessed through the
10   entrance on 7th Street.
11         55.    Instead, seized property is stored in a separate section of the storage
12   facility, which is controlled by the LAPD. Individuals picking up property
13   confiscated by the BID are instructed to pick up their property from the LAPD
14   Property Pickup section of the facility located on Industrial Street. This entrance is
15   also controlled by the LAPD. The receipt indicates that property can be retrieved
16   Monday through Friday from 8:00 a.m. to 4:00 p.m.; however, the posted hours of
17   the facility are more circumscribed and states that it is closed on Monday, Saturday
18   and Sunday, and only open only from 8:00 a.m. to 1:00 p.m. on Tuesday through
19   Friday.
20         56.    An individual seeking to retrieve their property must present the
21   “unattended property receipt”. On information and belief, without a receipt, the
22   CCEA is frequently unable or unwilling to return an individual’s possessions.
23         57.    When individuals whose property is seized and who are able to locate
24   an unattended property receipt attempt to retrieve their property, they are not
25   informed why their property was taken. Nor are they shown or given a copy of any
26   inventory taken of property seized or destroyed. They are however required to
27   sign a form which states that “I have examined the contents of the bag containing
28

                                             18
                                         COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 19 of 32 Page ID #:19




 1   my property and confirmed that all property is accounted for.” and it is defendants’
 2   policy not to return any property unless an individual signs that statement.
 3         58.       Defendants operate a strict “all of it or none” rule, in which
 4   individuals retrieving seized property may only take all of their possessions or
 5   none of their possessions. An individual is not allowed to retrieve critical items
 6   like a wallet or medication without either taking all of his or her property or
 7   surrendering the property they cannot retrieve at that time and allowing it to be
 8   destroyed. Therefore, if an individual has too much property to carry in one trip,
 9   he or she must leave the property unattended on the street or surrender it for
10   destruction.
11         59.      Unattended property that is seized and taken to the facility is retained
12   for 90 days. If it is not claimed during that time period, it is destroyed.
13               INDIVIDUAL PLAINTIFFS’ SPECIFIC ALLEGATIONS
14                                  HARRY JAMES JONES
15         60.      On or about March 1, 2013, plaintiff Harry James Jones stepped away
16   from his property, as he did every day in order to get food or to receive the vital
17   services necessary to survive. As he did every day, he left his property neatly
18   packed in the area where he stayed every night, on Towne Avenue near 3rd Street.
19         61.      There were no posted signs indicating that the streets would be
20   cleaned or cleared while he was gone. He was away from his property for only a
21   short period of time. While he was gone, BID officers seized all of his personal
22   property, including his identification card, his life-saving medication, his tent, and
23   his clothing. The BID officers provided Mr. Jones with no notice that his property
24   would be taken before they took his property, and when he returned, there was no
25   notice posted on the wall where his items were previously located. Based on the
26   way his property was packed at the time, there was no objectively reasonable basis
27   to believe that the property was abandoned. Nor was there any objectively
28   reasonable basis to believe that the property caused an immediate threat to public

                                              19
                                          COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 20 of 32 Page ID #:20




 1   health or safety, or was evidence of a crime, or contraband. On the contrary, the
 2   seizure of Mr. Jones’s property, including his medication, created a threat to Mr.
 3   Jones’s health.
 4         62.     Because he had his property taken by the BID officers before, Mr.
 5   Jones understood that he should be able to obtain the property from the warehouse
 6   at 7th and Central. However, when he went to retrieve his belongings, he was told
 7   they could not assist him because he did not have his “ticket.”
 8         63.    As a result of this seizure of his property, Mr. Jones went without his
 9   medication for approximately one month. He was unable to refill his prescription
10   because his identification card was seized along with his medication. He became
11   very ill as a result of his lack of medications and was hospitalized for several days.
12         64.    On or about December 30, 2013, Mr. Jones again stepped away from
13   his property to get a meal, as he had done every day for the preceding months
14   without incident. While he was gone, BID officers once again came to the place he
15   resided and seized all of his property. There was again no notice given before his
16   property was taken and no notice left afterwards, and Mr. Jones was once again
17   unable to obtain his property after it was seized.
18         65.    As a result of the seizures of his property, including his military
19   identification card and his medication, Mr. Jones suffered from severe health
20   consequences. He also suffered emotional distress and continues to suffer from
21   severe anxiety that he will once again lose his property and suffer another medical
22   setback as a result.
23                                     LOUIS GRADY
24         66.    On or about January 15, 2014, Louis Grady left the area where he
25   resides on the sidewalk at 531 Towne Avenue to get lunch at the Midnight
26   Mission. Before he left, he packed his belongings in two LACW carts. He wrote a
27   note and posted it in front of his belongings to inform the BID officers that his
28   property was not abandoned, as was his practice every time he left his things. He

                                             20
                                         COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 21 of 32 Page ID #:21




 1   left the note because he knew that BID officers randomly seized property and had
 2   been told by a BID supervisor that he should leave a note to alert the BID officers
 3   that his property was not abandoned.
 4         67.    Mr. Grady was gone for approximately 30 to 45 minutes. When he
 5   returned, all of his possessions were gone, including the LACW carts, his tent, his
 6   blankets, his laptop computer and cell phone, and his personal journal. A notice
 7   was posted on the wall behind where his things had been located, indicating that
 8   BID officers had taken his belongings to a warehouse.
 9         68.    When Mr. Grady attempted to retrieve his property from the
10   warehouse, he discovered that several items were missing, including his tent, his
11   laptop, his cell phone and his journal. The LACW carts were also not returned to
12   him. He was not given an inventory of the property that had been seized, and
13   when he complained about the missing items, he was asked to leave.
14         69.    Because Mr. Grady was not given any carts back, it was very difficult
15   for him to transport his property back to the place he stays. He has a chronic knee
16   condition that makes walking difficult. He uses a cane and relies on the carts from
17   the Hippie Kitchen to provide ambulatory assistance when moving his belongings.
18   Without the carts, it took him hours to transport the property returned to him to the
19   place where he stays. He could not carry the property back in a single trip, and so
20   he was forced to move his belongings one bag at a time. He left the remaining
21   bags on the street, unattended.
22         70.    On another occasion several months later, Mr. Grady had other items
23   seized by BID officers under similar circumstances. He attempted to submit a
24   complaint to the LADID, but he never received a response to or even an
25   acknowledgment of his complaint.
26         71.    As a result of the property seizures, Mr. Grady has suffered emotional
27   distress and anxiety. He is less willing to leave his property on the street and as a
28

                                             21
                                         COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 22 of 32 Page ID #:22




 1   result, he has sometimes missed doctor’s appointments and meals for fear that
 2   when he is gone, his things will be taken by the Red Shirts.
 3                                    WALTER SHOAF
 4           72.   In February 2014, Mr. Shoaf stepped away from his property, which
 5   he kept neatly packed where he stays on Towne Avenue near 6th Street.
 6           73.   He was gone for less than an hour. As he was walking back to his
 7   property, Mr. Shoaf witnessed the BID officers seizing his property, including his
 8   identification card and his medication. They were also packing up his tent, his
 9   extra clothing, and all of his other possessions. Mr. Shoaf attempted to reach the
10   BID officers and tell them that his property was not abandoned, that the things
11   belonged to him and that he did not want them to take it. By the time he reached
12   them, the BID officers were almost finished loading it in the truck, and they drove
13   away with his property.
14           74.   The BID officers did not provide Mr. Shoaf any information as to
15   where they were taking his property or where he could retrieve it. As a result, he
16   did not know he should be able to retrieve his property from the warehouse. He
17   was forced to go without his medication for several weeks. He was also forced to
18   sleep in the cold without a tent or blankets.
19           75.   The loss of his property caused him extreme distress, discomfort, and
20   pain.
21                                       LLOYD HINKLE
22           76.   On June 30, 2014 at around 12:00 p.m., Lloyd Hinkle left his property
23   neatly packed under a tarp on 5th Street between Gladys and Stanford. Mr. Hinkle
24   ensured that his property was out of the way and not blocking the sidewalk. He
25   then walked across the street to get lunch and on the way, passed BID officers. He
26   was not concerned that his property would be taken because it was clearly packed
27   up, his neighbors knew he was in the area, and there was no notice anywhere of
28

                                             22
                                         COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 23 of 32 Page ID #:23




 1   any street cleaning or that property could be seized if left unattended. He also
 2   knew that he would not be gone long.
 3         77.    After Mr. Hinkle walked away, the BID officers approached the first
 4   property on the corner of Fifth Street and Gladys and began writing a receipt for
 5   the property, which belonged to Mr. Hinkle’s neighbor.
 6         78.    The BID officers placed the receipt on the fence behind the neighbor’s
 7   property and began to pack up the property. However, the property owner was
 8   present and confronted the BID officers who instead placed the receipt on Mr.
 9   Hinkle’s property, which was down the block. While the BID officers were
10   writing the receipt, they were joined by additional BID officers driving two pickup
11   trucks. The BID officers then began packing up Mr. Hinkle’s things.
12         79.    Mr. Hinkle’s neighbor informed the BID officers that Mr. Hinkle’s
13   property was not abandoned and that he was watching the property for Mr. Hinkle
14   but the BID officers ignored him. Staff and members of LA CAN recorded the
15   incident on video; they also informed the BID officers that the property was not
16   abandoned, but they were ignored as well.
17         80.    The BID officers were joined by two Los Angeles Police Department
18   officers who parked their cruiser on the street and told the individuals present,
19   including Mr. Hinkle’s neighbor and LA CAN members and staff, to move back
20   and allow the BID officers to do their jobs. When the LA CAN staff member said
21   that the BID officers were stealing Mr. Hinkle’s property, Officer Zambrano
22   informed them that no one was stealing any property.
23         81.    Officer Zambrano placed herself between Mr. Hinkle’s neighbor and
24   the BID officers who were packing up the property. She prevented him and LA
25   CAN from intervening. She informed them that “we’re going to take someone’s
26   property that is abandoned.” During this interaction, another LAPD officer also
27   was present while the BID officers seized Mr. Hinkle’s property.
28

                                            23
                                        COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 24 of 32 Page ID #:24




 1         82.     Within five minutes, the BID officers and the LAPD, acting in
 2   concert, loaded Mr. Hinkle’s property in the back of the white trucks, and the
 3   trucks drove away. The remainder of the BID officers rode away on their bicycles.
 4   The LAPD officers stood watch and remained on the scene until after all of the
 5   BID officers left.
 6         83.     When Mr. Hinkle returned less than a half hour later, his possessions
 7   were gone, and he was left with only a receipt for his property. The items that were
 8   taken included shopping carts, tarps and his bed roll, his sleeping bag, clothes,
 9   toiletries and medicine.
10         84.     The seizure of his property caused Mr. Hinkle to suffer extreme
11   discomfort and emotional distress as everything he owned including the items he
12   used to create shelter had been taken. Although he was able to ultimately retrieve
13   most of his property from the facility on 7th and Central, it was extremely difficult
14   for him to do so. The CCEA did not return his shopping carts, and he had no way
15   to transport his possessions. What had taken two CCEA trucks to take to the
16   facility, Mr. Hinkle was left on his own to bring back to the place where he stays.
17   It took him multiple trips from the storage facility, and he was forced to leave his
18   property unattended each time he went to get another load of his possessions.
19                              DEFENDANT CITY’S LIABILITY
20         85.     These actions took place pursuant to the customs, practices,
21   procedures, and policies of the defendants. The LADID is a special assessment
22   district created by the CITY pursuant to its authority under state law, to provide for
23   the provision of municipal services, and CCEA is an agent of the LADID and the
24   CITY. Defendant CITY conspired with the LADID and CCEA to commit the
25   above offenses. Moreover, defendant CITY’s employee police officers regularly
26   participated, through threats and intimidation, in torts committed by the other
27   defendants.
28

                                            24
                                        COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 25 of 32 Page ID #:25




 1         86.    Defendants CITY and LADID have engaged in a conspiracy to
 2   remove unattended property from the streets of Skid Row. This conspiracy has
 3   continued since the Lavan injunction was imposed on the CITY. On information
 4   and belief, the CITY and its officers and/or agents urged the BID to remove
 5   homeless individuals’ property on Skid Row. The CITY acts in concert with the
 6   BID to identify property to be removed and to ensure that the removals were not
 7   stopped or hindered.
 8         87.    In addition, the CITY failed to train its officers that they should not
 9   aid and abet the conversion or trespass of BID officers taking property that is not
10   abandoned. The CITY failed to properly train officers to determine when property
11   may or may not be removed. The CITY instead maintained a policy of removing
12   homeless people’s property from Skid Row, regardless whether it was not
13   abandoned, not blocking the sidewalks, or otherwise constituting a health and
14   safety violation. The CITY failed to adequately train its officers to take police
15   reports concerning these actions, and instead maintained a policy that it would not
16   take reports concerning BID officers’ removal of property.
17         88.    Plaintiffs have repeatedly placed the CITY on notice of the LADID’s
18   actions. The CITY has taken no actions to constrain defendants’ illegal acts,
19   despite authority under state law to do so and therefore ratified the actions of the
20   LADID and the CCEA.
21         89.    LAPD, a department of the CITY, have refused to take complaints
22   from individuals whose personal property has been seized in the manner described
23   above. LAPD intentionally conspired with the LADID in the removal and storage
24   of property that was not abandoned. In the case of Mr. Hinkle, and in other cases
25   like his, LAPD officers were present to aid in the removal of property. Officers
26   working in Skid Row have provided materials to BID officers to assist in the
27   seizure of property.
28

                                             25
                                         COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 26 of 32 Page ID #:26




 1         90.    Plaintiffs Jones, Grady, Shoaf, and Hinkle provided notice of
 2   defendant LADID and CCEA’s actions by submitting a Government Tort Claim to
 3   the CITY pursuant to Government Code Section 916. On information and belief,
 4   defendant CITY has not taken any action on these claims. During the summer of
 5   2013, plaintiffs Los Angeles Catholic Worker and Louis Grady, as well as other
 6   homeless advocates and homeless individuals attended the July and August Los
 7   Angeles Homeless Services Authority, Board of Commissioner meetings, where
 8   an extension of a contract with the LADID was discussed. At these meetings,
 9   plaintiffs LACW, Mr. Grady, and LA CAN and its members, and others testified,
10   verbally and in writing, about the LADID’s illegal practice of seizing personal
11   property despite and in circumvention of the Lavan injunction. They also testified
12   that the BID officers were committing the common law tort of conversion. The Los
13   Angeles City Attorney advised LAHSA regarding the seizure of property and
14   testified that CCEA was in compliance with the Lavan injunction. Despite the
15   complaints articulated at the meeting and evidence of the unlawful seizures, the
16   LAHSA Commission voted to renew the contracts, without adding any language
17   regarding the storage of unlawfully seized property.
18         91.    Subsequent to the filing of claims against the CITY and the LADID,
19   the CITY renewed the LADID on July 30, 2014 for another seven years. As such
20   and by not taking any action to disestablish the LADID as it retains the sole
21   authority to do pursuant to § 36670, defendant CITY has ratified the actions of the
22   LADID and its agent, CCEA.
23
24                                FIRST CAUSE OF ACTION
25                      Right to Be Secure From Unreasonable Seizures
26                        42 U.S.C. §1983 - Fourth Amendment; Art. 1,
27                                 §13, California Constitution
28                                    Against All Defendants

                                            26
                                        COMPLAINT
       Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 27 of 32 Page ID #:27




 1        92.    Plaintiffs reallege and incorporate the allegations set forth in
 2   paragraphs 1 through 91 as though fully set forth herein.
 3        93.    Defendants violated plaintiffs’ Fourth Amendment right to be free
 4   from unreasonable seizure of their property by taking plaintiffs’ property without
 5   proper justification and without any authority to do so.
 6        94.    Defendants’ actions at all times were under color of law.
 7        95.    Defendants’ unlawful actions, through the conduct of their employees,
 8   were done with the specific intent to deprive plaintiffs of their constitutional rights
 9   to be secure in their property.
10        96.    Plaintiffs are informed and believe that Defendants’ employees and
11   agents are seizing property intentionally without a lawful justification or authority
12   to do so, or at least defendants were deliberately indifferent to the likely
13   consequence that the property would be seized without lawful justification or
14   authority to do so, based on the past circumstances of similar constitutional and
15   statutory violations of the law, and in light of an existing injunction against such
16   actions.
17        97.    As a direct and proximate consequence of the acts of defendants’
18   agents and employees, plaintiffs Harry James Jones, Lloyd Hinkle, Walter Shoaf,
19   and Louis Grady have suffered and continue to suffer injury and loss. These
20   plaintiffs are entitled to compensatory damages for the loss of and damage to
21   property and other injuries to their persons that resulted from the violation of their
22   Fourth Amendment rights.
23        98.    Plaintiffs are also entitled to injunctive relief prohibiting defendants

24   from seizing their property in the future. Plaintiffs are informed and believe that unless
25   restrained from doing so, defendants will continue to engage is said wrongful conduct
26   for which plaintiffs have no adequate remedy at law. Members of LA CAN, and
27   individual plaintiffs Lloyd Hinkle, Louis Grady, and Walter Shoaf continue to reside
28   on or operate in Los Angeles’ Skid Row and are frequently forced to leave some of

                                            27
                                        COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 28 of 32 Page ID #:28




 1   their property behind, packed neatly and clearly not abandoned, when attending to their

 2   daily needs. LACW’s mission is frustrated by these practices, and they continue to
 3   divert resources as a result of these practices. The practices detailed in the preceding
 4   paragraphs will continue to violate their constitutional rights.
 5
 6                             SECOND CAUSE OF ACTION
 7                               Right to Due Process of Law
 8               42 U.S. C. §1983, Fifth and Fourteenth Amendments; Art. I,
 9                                   §7 Calif. Constitution
10                                  Against All Defendants
11         99.     Plaintiffs reallege and incorporate the allegations set forth in
12   paragraphs 1 through 91 as though fully set forth herein.
13         100. Defendants owed plaintiffs a duty under the due process clause of the
14   Fifth and Fourteenth Amendments to the U.S. Constitution and Article I, sec. 7 of
15   the California Constitution, to protect the personal property of plaintiffs that was
16   known not to be abandoned.
17         101. Defendants provided plaintiffs with no notice that their property was
18   at risk of being seized and/or destroyed. Even when defendants were specifically
19   put on notice that the property was not abandoned and given an opportunity to stop
20   the seizure of plaintiffs’ personal items, defendants proceeded with the seizure,
21   denying plaintiffs any due process.
22         102. Plaintiffs are informed and believe that defendants’ employees and
23   agents are seizing property intentionally without a lawful justification or authority
24   to do so, or at least defendants were deliberately indifferent to the likely
25   consequence that the property would be seized without lawful justification or
26   authority to do so, based on the past circumstances of similar constitutional and
27   statutory violations of the law, and in light of an existing injunction against such
28   actions.
                                             28
                                         COMPLAINT
           Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 29 of 32 Page ID #:29




 1            103. Insofar as defendants rely on Los Angeles Municipal Code section
 2       56.114 to justify the seizure of plaintiffs’ property, defendant LADID and CCEA
 3       are without any authority to enforce such an ordinance. To the extent the
 4       ordinance is enforced by the CITY or by defendants LADID or CCEA pursuant to
 5       a valid grant of authority, the ordinance is unconstitutional and violates the
 6       Fourteenth Amendment by failing to require the CITY and its agents to provide
 7       notice of the seizure of property that is unattended but not abandoned or otherwise
 8       creating a health and safety hazard.
 9            104. As a direct and proximate consequence of the acts of defendants’
10       agents and employees, plaintiffs Harry James Jones, Lloyd Hinkle, Walter Shoaf,
11       and Louis Grady have suffered and continue to suffer injury and loss. These
12       plaintiffs are entitled to compensatory damages for the loss of and damage to
13       property and other injuries to their persons that resulted from the violation of their
14       Fifth and Fourteenth Amendment rights.
15            105.    Plaintiffs are also entitled to injunctive relief prohibiting defendants
16       from seizing their property in the future without due process. Plaintiffs are
17       informed and believe that unless restrained from doing so, defendants will
18       continue to engage in said wrongful conduct for which plaintiffs have no adequate
19       remedy at law. Members of LA CAN, and individual plaintiffs Lloyd Hinkle,
20       Louis Grady, and Walter Shoaf continue to reside on or operate in Los Angeles’s
21
22
     4
         Los Angeles Municipal Code § 56.11 states
23
              No person shall leave or permit to remain any merchandise, baggage or any
24
              article of personal property upon any parkway or sidewalk. Provided, that
25
              boxes, barrels and other receptacles for merchandise may be unpacked and
26
              their contents removed upon parkways or sidewalks outside of the Central
27
              Traffic District if such boxes, barrels and other receptacles for merchandise
28
              are removed immediately thereafter.
                                                29
                                            COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 30 of 32 Page ID #:30




 1   Skid Row and are frequently forced to leave some of their property behind,
 2   packed neatly and clearly not abandoned, when attending to their daily needs.
 3   LACW’s mission is still frustrated by these policies and practices, and they
 4   continue to divert resources as a result of these policies and practices. The
 5   practices detailed in the preceding paragraphs will continue to violate their
 6   constitutional rights.
 7                              THIRD CAUSE OF ACTION
 8    Violation of Civil Rights: Interference By Threat, Intimidation or Coercion
 9                               California Civil Code § 52.1
10          106. Plaintiffs reallege and incorporate the allegations set forth in
11   paragraphs 1 through 91as though fully set forth herein.
12          107. Defendants’ agents and employees have used threats of arrest and
13   intimidation to interfere with plaintiffs’ rights secured by the Constitution of the
14   United States, the Constitution of the State of California, and the statutory laws of
15   the State of California.
16          108. Plaintiffs are entitled to an injunction pursuant to California Civil
17   Code § 52.1. Plaintiffs are informed and believe that unless restrained from doing
18   so, defendants will continue to engage is said wrongful conduct for which plaintiffs
19   have no adequate remedy at law. Plaintiffs are also entitled to damages pursuant to
20   Civil Code §§ 52 and 52.1.
21                              FOURTH CAUSE OF ACTION
22                                        Conversion
23          109. Plaintiffs reallege and incorporate the allegations set forth in
24   paragraphs 1 through 91as though fully set forth herein.
25          110. Plaintiffs owned and had a right to the possession of their personal
26   property at the time that defendants’ agents and employees seized their property
27   without notice. Plaintiffs’ property was not abandoned at the time that defendants
28   seized it.

                                             30
                                         COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 31 of 32 Page ID #:31




 1         111. Defendant’s agents and employees intentionally and substantially
 2   interfered with Plaintiffs’ property rights by unlawfully taking possession of their
 3   property and preventing plaintiffs from securing their personal property and the
 4   personal property of others left in their care. Even when able to reclaim their
 5   property, plaintiffs found that some of it was broken or missing.
 6         112. Defendants had no legitimate interest, governmental or otherwise,
 7   justifying confiscation of plaintiffs’ property without prior notice to plaintiffs.
 8         113.   As a direct and proximate consequence of the acts of defendant’s
 9   agents and employees, plaintiffs have suffered and continue to suffer loss of their
10   personal property and are entitled to compensatory damages for their property and
11   other injury to their person.
12                              FIFTH CAUSE OF ACTION
13                              Trespass to Personal Property
14         114. Plaintiffs reallege and incorporate the allegations set forth in
15   paragraphs 1 through 91 as though fully set forth herein.
16         115.   Defendants had no legal right or justification to remove plaintiffs’
17   property from where it was found and to store it in their warehouse. Upon finding
18   plaintiffs’ property on the public sidewalk, and without notice to plaintiffs,
19   defendants took and carried away all of plaintiffs’ personal effects. Defendants
20   stored the property in a place where it was difficult for plaintiffs to obtain it, in a
21   facility where plaintiffs could only obtain it between certain hours of the day.
22         116.   This taking and carrying away of plaintiffs’ property restricted
23   plaintiffs’ use of said property while it was in storage and outside of plaintiffs’
24   control. As a direct and proximate consequence of defendants’ acts, plaintiffs
25   suffered injury: namely, the deprivation of their property for a period of time and
26   the expenditure of time and energy to retrieve the property.
27         117.   Plaintiffs are entitled to compensatory damages for the impairment of
28   the right to use their property, including but not limited to any and all injuries and

                                              31
                                          COMPLAINT
        Case 2:14-cv-07344 Document 1 Filed 09/19/14 Page 32 of 32 Page ID #:32




 1   distress they suffered as a result of not having their property and for any damage to
 2   their property while in storage.
 3         WHEREFORE, plaintiffs pray as follows:
 4         1. For an injunction, enjoining and restraining defendants from engaging in
 5      the policies, practices and conduct complained of herein;
 6         2. For a declaratory judgment that defendant’s policies, practices and
 7      conduct as alleged herein violates plaintiffs’ rights under the United States
 8      Constitution, the California Constitution and the laws of California;
 9         3. For plaintiffs Harry James Jones, Lloyd Hinkle, Louis Grady, and Walter
10      Shoaf , damages in an amount to be determined according to proof but in no
11      event less than $4,000 per incident pursuant to Cal. Civ. Code §§ 52, 52.1 and
12      Cal. Government Code § 815.6.
13         5. For costs of suit and attorney fees as provided by law;
14         6. For such other relief as the Court deems just and proper.
15
16   Dated: September 19, 2014              Respectfully submitted,
17
                                            Legal Aid Foundation of Los Angeles
18                                          Schonbrun DeSimone Seplow
19                                          Harris and Hoffman
20
                                            By: __________/s/_________________
21
                                                  Fernando Gaytan
22                                                Attorneys for Plaintiff
23
24
25
26
27
28

                                            32
                                        COMPLAINT
Exhibit B
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 1 of 30 Page ID #:1126


                                                                     JS-6
  1

  2

  3

  4
                                                         May 31, 2019
  5
                                                              VPC
  6

  7

  8

  9
                           UNITED STATES DISTRICT COURT
  10

  11                     CENTRAL DISTRICT OF CALIFORNIA
  12   CARL MITCHELL, MICHEAL                   CASE NO. CV16-01750 SJO (JPRx)
  13   ESCOBEDO, SALVADOR ROQUE,                [Assigned to the Honorable S. James Otero,
       JUDY COLEMAN, as individuals; LOS        Courtroom 1]
  14   ANGELES CATHOLIC WORKER,
                                                xxxxxxxxx STIPULATED ORDER OF
                                                [Proposed]
  15   CANGRESS, as organizations,
                                                DISMISSAL
  16                  PLAINTIFFS,
  17
             v.                                 Action Filed: March 14, 2016
  18

  19   CITY OF LOS ANGELES, a municipal
       entity; LT. ANDREW MATHIS, SGT.
  20   HAMER and SGT. RICHTER, in their
  21   individual and official capacities,
  22                  DEFENDANTS.
  23

  24

  25

  26

  27

  28


                          STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 2 of 30 Page ID #:1127



  1          On March 14, 2016, plaintiffs Carl Mitchell, Judy Coleman, Michael
  2    Escobeda, Sal Roque, the Los Angeles Catholic Worker, and Cangress (“Plaintiffs”)
  3    filed the above-captioned against the City of Los Angeles (“City”), Lieutenant
  4    Andrew Mathis, Sergeant Hamer, and Sergeant Richter (collectively with the City the
  5    “Defendants”). Plaintiffs alleged that the City unlawfully seized, destroyed, and/or
  6    failed to preserve or store property located in the Skid Row area of downtown Los
  7    Angeles belonging to homeless individuals in violation of, among other things, the
  8    Fourth and Fourteenth Amendments of the United States Constitution and state and
  9    federal disability laws. Defendants denied all material allegations in the complaint.
  10         On April 13, 2016, this Court entered a Preliminary Injunction against
  11   enjoining the City and its agents and employees relating to the seizure, destruction,
  12   and/or storage of property located in Skid Row or its surrounding areas, incident to
  13   an arrest or as part of a clean-up of an area where homeless people are located. [ECF
  14   Dkt. No. 51]. On September 25, 2016, this Court further addressed the terms of the
  15   preliminary injunction in an order denying Defendants’ Motion for Clarification of
  16   the Preliminary Injunction Order. [ECF Dkt. No. 102].
  17         Following extensive discussions, the Parties subsequently reached a settlement
  18   resolving the disputed claims in this Action. A copy of the executed Settlement and
  19   Release Agreement (“Settlement Agreement”) is attached hereto as Exhibit A, the
  20   terms of which are expressly incorporated herein by reference.
  21         The Court hereby expressly retains jurisdiction to resolve any future disputes
  22   regarding the interpretation, performance, or enforcement of the Settlement
  23   Agreement for a period of no more than three (3) years from the date of this Order.
  24   See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 381 (1994); Flanagan v.
  25   Arnaiz, 143 F.3d 540, 544 (9th Cir. 1998).
  26         NOW THEREFORE, pursuant to Federal Rule of Civil Procedure 41(a)(2),
  27   and good cause appearing therefore, the Court HEREBY ORDERS AND DECREES
  28   the following:
                                                    1
                            STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 3 of 30 Page ID #:1128



  1          1.    The Court’s Preliminary Injunction dated April 13, 2016 is hereby
  2                dissolved in its entirety.
  3          2.    The Court expressly incorporates all of the terms of the Settlement
  4                Agreement, attached as Exhibit A, into this Order, including all non-
  5                monetary terms outlined in Section 4 of the Settlement Agreement.
  6          3.    The Court expressly retains exclusive jurisdiction for a period of three
  7                (3) years from the date of this Order to enforce the Settlement
  8                Agreement, and to resolve any future disputes regarding interpretation,
  9                performance, or enforcement of the Agreement, including and expressly,
  10               the non-monetary terms set forth in the Agreement.
  11         4.    The Parties shall comply with the Dispute Resolution procedures in the
  12               Settlement Agreement before seeking Court intervention to address any
  13               disputes related to the Settlement Agreement.
  14         5.    Except as may be provided otherwise in the Settlement Agreement, each
  15               side shall bear their own fees and costs in this Action.
  16         6.    This entire Action is hereby dismissed with prejudice as to all
  17               Defendants.
  18

  19         IT IS SO ORDERED.
  20
       Dated:     5/31/19
  21                                       ____________________________________
  22                                                  Hon. S. James Otero
                                               Judge, United States District Court
  23

  24

  25

  26

  27

  28
                                                 2
                            STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 4 of 30 Page ID #:1129



  1    APPROVED AS TO FORM:

  2

  3    Dated: May 28, 2019                  LOS ANGELES CITY ATTORNEY’S OFFICE
  4
                                            By:         /s/
  5
                                                      FELIX LEBRON
  6                                                   Deputy City Attorney
  7
                                                  Attorney for Defendants
  8                                               City of Los Angeles, Lt. Andrew Mathes,
  9                                               Sgt. Richter, and Sgt. Hamer

  10
       Dated: May 28, 2019                  SCHONBRUN SEPLOW HARRIS &
  11                                        HOFFMAN LLP
  12                                        By:           /s/
  13                                                  CATHERINE SWEETSER
  14
                                                  Attorneys for Plaintiffs
  15

  16   Dated: May 28, 2019                  LAW OFFICE OF CAROL A. SOBEL

  17                                        By:          /s/
  18                                                  CAROL A. SOBEL
  19                                              Attorneys for Plaintiffs
  20

  21
       Dated: May 28, 2019                  LEGAL AID FOUNDATION OF LOS
                                            ANGELES
  22
                                            By:          /s/
  23
                                                      SHAYLA R. MYERS
  24

  25                                              Attorneys for Plaintiffs Carl Mitchell, Judy
                                                  Coleman, Michael Escobedo, CANGRESS,
  26                                              and Los Angeles Catholic Worker
  27
       All parties have authorized the use of their electronic signatures for this document.
  28
                                                  3
                            STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 5 of 30 Page ID #:1130




                                         EXHIBIT A
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 6 of 30 Page ID #:1131


                     SETTLEMENT AND RELEASE AGREEMENT

          This SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”)
   is made and entered into as of April 25, 2019, by and among Carl Mitchell, Judy
   Coleman, Salvador Roque, the Los Angeles Catholic Worker, and Cangress
   (collectively the “Plaintiffs”) and the City of Los Angeles (the “City”). The City
   and Plaintiffs may sometimes be each referred to as a “Party” or, collectively, the
   “Parties.”

                                            RECITALS

   A. WHEREAS, on or around March 14, 2016, Plaintiffs filed a lawsuit against the
   City and Los Angeles Police Department officers Lieutenant Andrew Mathis,
   Sergeant Mark Hamer, and Sergeant Jack Richter in the United States District Court,
   Central District of California, Case No. CV-16-01750 SJO (JPRx), alleging claims
   that the City unlawfully seized, destroyed, and/or failed to preserve or store property
   located in or around downtown Los Angeles belonging to homeless individuals in
   violation of, among other things, the Fourth and Fourteenth Amendments of the
   United States Constitution and state and federal disability laws (the “Action”);

   B. WHEREAS, the City expressly denies all claims alleged in the Action and
   further denies that the City and any of its officers, employees, or agents violated any
   laws or committed any wrongful acts or omissions against the Plaintiffs as alleged
   in the Action;

   C. WHEREAS, on April 13, 2016, the District Court entered a preliminary
   injunction against the City and its agents and employees relating to the seizure,
   destruction, and/or storage of property located in Skid Row1 or its surrounding areas
   incident to an arrest or as part of a clean-up of an area where homeless people are
   located;

   D. WHEREAS, on September 25, 2017, the District Court further addressed the
   terms of the preliminary injunction in an order denying the City’s motion for
   clarification of the order granting the preliminary injunction; and

   E. WHEREAS, the Parties desire to fully and finally compromise and settle all
   claims arising out of or relating to all matters alleged or that could have been alleged
   in the Action, without any admission of fault, liability, or wrongdoing, in the



   1
    “Skid Row” is defined in Jones v. City of Los Angeles, 444 F.3d 1118, 1121 (9th Cir. 2006) as
   being bordered by Third Street to the north, Seventh Street to the south, Alameda Street to the
   east, and Main Street to the west.
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 7 of 30 Page ID #:1132


   interests of avoiding the additional expense and the inherent uncertainties of
   protracted litigation upon the terms and conditions set forth in this Agreement.

                                     AGREEMENT

   NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
   covenants and promises contained herein and for other good and valuable
   consideration, the receipt and sufficiency of which are hereby acknowledged, the
   Parties hereby agree as follows:

      1. MONETARY TERMS. The City shall pay a total amount of $645,000.00,
         which shall be inclusive of any and all claims for damages, attorneys’ fees, or
         costs claimed by Plaintiffs in the Action (“Settlement Sum”). Within thirty
         (30) days of the City obtaining all necessary approvals, the City shall pay the
         Settlement Sum in the form of a check or checks made payable to the Legal
         Aid Foundation of Los Angeles, and shall deliver that payment to the Legal
         Aid Foundation of Los Angeles, 7000 S. Broadway, Los Angeles CA 90003.

      2. STIPULATED SETTLEMENT AND ORDER OF DISMISSAL.

            a. Within ten (10) business days after receiving written notice from the
               City confirming that the City has obtained all approvals needed to make
               this Agreement final and binding, as set forth in Section 7 below,
               Plaintiffs and City shall jointly file a Stipulated Settlement and Order
               of Dismissal, the form of which is attached hereto as Exhibit A
               (“Order”).

            b. This Agreement shall have a term of three (3) years commencing on the
               date the Court enters the Order. The Order shall include an express
               provision for the District Court to retain jurisdiction to enforce the
               terms of this Agreement for a period of three (3) years following the
               date of the Court’s entry of the Order. The Court’s jurisdiction may be
               extended-in whole or in part-for an additional period of one year upon
               proof that the City has failed to substantially comply with the provisions
               of the Order. Any determination of a failure to substantially comply
               under this provision shall be based on the totality of circumstances and
               not a single or isolated failure during otherwise sustained compliance.

            c. If necessary to permit the City adequate time to remedy an alleged
               failure to comply with the Order, the Parties may submit a joint request
               to extend the Court’s initial period of jurisdiction.



                                                                                       2
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 8 of 30 Page ID #:1133


      3. RELEASES. The following releases shall become effective upon the City’s
         payment to Plaintiffs of the Settlement Sum as provided in Section 1:

           a. The undersigned Plaintiffs to this Agreement, each on behalf of
              themselves, and their respective heirs, spouses, trustees, successors,
              assigns, agents, representatives, attorneys, employees, officers,
              directors, shareholders, members, managers, principals, partners,
              insurers, and predecessors do hereby forever release, acquit, and
              discharge the City and all of its boards, bureaus, departments,
              administrators, officers, agents, employees, including but not limited
              to, Andrew Mathis, Mark Hamer, and Jack Richter, and all persons that
              acted on behalf of the City (collectively the “City Released Parties”)
              from any and all claims, demands, actions, causes of action, suits,
              covenants, settlements, contracts, agreements, and liabilities for
              personal injuries, property damage, loss, cost or expense of every nature
              whatsoever, whether known or unknown, contingent or otherwise, at
              law or in equity, and whether or not expected to exist (the “Claims”)
              which the undersigned Plaintiffs to this Agreement had, have or may
              have against the City Released Parties, and each of them, arising out of
              or related to the Action, and any allegations, events, transactions or
              occurrences that were alleged or that could have been alleged therein
              (the “City Released Claims”).

           b. The undersigned Plaintiffs further acknowledge and agree that, as to the
              City Released Claims, they waive and relinquish the provisions of any
              protection under Section 1542 of the California Civil Code of the
              State of California, and/or any similar law, either federal or of any
              state or territory of the United States or statute or applicable law
              anywhere existing. Plaintiffs acknowledge and agree that they
              understand the meaning of California Civil Code Section 1542, which
              provides as follows:

              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
              WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
              EXIST IN HIS OR HER FAVOR AT THE TIME OF
              EXECUTING THE RELEASE, WHICH, IF KNOWN BY HIM
              OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR
              HER SETTLEMENT WITH THE DEBTOR.

           c. The undersigned Plaintiffs expressly acknowledge that each of them
              understands the significance and consequence of such a specific waiver
              of Section 1542 as applied to the City Released Claims.


                                                                                     3
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 9 of 30 Page ID #:1134


      4. NONMONETARY TERMS.

           a. Covered Area: For purposes of this Agreement, the “Covered Area”
              shall be defined as the area of downtown Los Angeles bordered by:
              Second Street to the north; Eighth Street to the south; Spring Street to
              the west; Alameda Street to the east. A map of the Covered Area is
              attached as Exhibit B.

           b. Seizure of Property as Part of a Cleanup within the Covered Area:
              Unless otherwise specified in this Agreement, within the Covered Area,
              the City will not seize property as part of a cleanup of an area where
              homeless people’s property is located, absent an objectively reasonable
              belief that it is abandoned, presents an immediate threat to public health
              or safety, is evidence of a crime, or is contraband. Where the City plans
              to engage in a cleanup of an area where homeless people are located
              within the Covered Area, whether as part of Operation Healthy Streets
              or other cleanup, the City must adhere to the following provisions, and
              may seize property that remains within the cleanup area as part of that
              cleanup, provided it does so consistent with the following:

                 i. The City must provide at least 24 hours advance notice of the
                    cleanup, advising homeless individuals of the cleanup and
                    possible seizure of property and advising such individuals to
                    remove property from the cleanup area before the cleanup
                    begins;

                ii. The City must provide a 30 minute warning and opportunity for
                    individuals to remove property when a cleanup is imminent on
                    any block about to be cleaned;

                iii. The City will not close off more than any block on which it is
                     actually conducting a cleanup and for no more time than cleanup
                     personnel and equipment are actually present on the block;

                iv.   If an individual’s belongings remain after an area has been closed
                      for cleaning, and the owner arrives on the scene before the
                      process of screening and removal of his or her property has been
                      completed, any medication, medical equipment, or identification
                      found in the screening process will be given to the claimed owner
                      at the scene if he or she so requests rather than sent to storage.
                      With respect to other items which are designated for storage after
                      the screening process, Bureau of Sanitation personnel
                      conducting the cleanup will have discretion to give the property

                                                                                      4
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 10 of 30 Page ID
                                  #:1135

                  to the owner at the scene rather than removing the property to
                  storage; and

              v. The City will not conduct cleanups if it is raining or the
                 temperature is below 50 degrees, unless the Director of the
                 Bureau of Sanitation determines that the cleanup is necessary to
                 respond to an urgent condition risking public health or safety. If
                 a cleanup is halted or postponed because of rain, the cleanup will
                 not commence again until the City has provided new posted
                 notice consistent with Section 4(b) of this Agreement.

            Nothing contained in this Agreement shall prohibit the City from
            performing routine sanitation services in the Covered Area, such as
            picking up trash, debris, litter, and recycling, or sanitizing and cleaning
            streets and sidewalks, as long as such activities do not involve the
            seizure or removal of individuals’ property.

         c. Seizure of Property Incident to Arrest within the Covered Area:
            Within the Covered Area, the City will not seize property incident to an
            arrest absent an objectively reasonable belief that the property is
            abandoned, presents an immediate threat to public health or safety, is
            evidence of a crime, or is contraband. Nothing contained in this
            Agreement limits (i) the City’s right to seize property under any other
            applicable exception to the warrant requirement of the Fourth
            Amendment, including the Community Caretaking doctrine, as defined
            by relevant legal standards; or (ii) any arguments the Plaintiffs may
            make that such a seizure constitutes a violation of the Fourth
            Amendment of the United States Constitution, either through Plaintiffs’
            enforcement of this Order or in any other legal proceeding.

         d. Storage of Property Seized within the Covered Area:

             i.   Unless otherwise specified in this Agreement, the City will not
                  destroy property seized within the Covered Area, absent an
                  immediate threat to public health or safety, without maintaining
                  the property in a secure location for a period of no less than 90
                  days.

            ii.   The City will provide notice advising individuals whose property
                  is seized within the Covered Area of the address where seized
                  property may be recovered and the hours of operation for that
                  facility. This notice will be posted prominently in the location
                  from which the property was taken or provided to individuals
                  when they are released from custody.
                                                                                     5
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 11 of 30 Page ID
                                  #:1136

           iii.   Property seized within the Covered Area will be stored in a
                  facility that clearly catalogs and segregates property based on the
                  name and identification, when available, of individuals from
                  whom the property was taken.

            iv.   Property seized within the Covered Area will be stored in a
                  facility from which property may be retrieved during regular
                  business hours.

            v.    When the City seizes medication, medical equipment, and
                  uncontaminated tents, sleeping bags, and blankets within the
                  Covered Area, these items must be accessible within 24 hours of
                  seizure or an individual’s release from custody (where the
                  belongings were seized from an arrestee), whichever is later.
                  Other property seized within the Covered Area will be accessible
                  within 72 hours after seizure.

         e. Large Furniture, Appliances, and Similar Items: Nothing contained in
            this Agreement shall prohibit the City from seizing within the
            Covered Area, with or without notice, nor require the City to store or
            maintain, the following items:

             i.   couches, mattresses, dressers, or other similarly-sized or larger
                  furniture;

            ii.   wooden pallets;

           iii.   refrigerators or other similarly-sized or larger appliances, or
                  barbeques or other open-flame cooking devices having fuel
                  containers with a water capacity greater than 2.5 pounds.

         f. Impeding ADA Access or Ingress/Egress:

            i.    If property in the Covered Area is (a) obstructing entrance into,
                  or exit from, any building or property, including impeding entry
                  or exit into a driveway, loading dock, or other ingress or egress
                  point of a building, business, residence, or real property, or
                  (b) impeding access as required by the American with
                  Disabilities Act, the property may be moved, with or without
                  notice, to provide appropriate clearance.

           ii.    If (a) property is attended and the person attending the property
                  refuses to move it or have it moved to another location for them
                  to provide appropriate clearance of the obstruction or
                  impediment or (b) property is unattended and City personnel
                                                                                   6
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 12 of 30 Page ID
                                  #:1137

                   responsible for moving the unattended property reasonably
                   determine that the unattended property cannot reasonably be
                   moved to provide appropriate clearance, then the City may
                   seize the property, with or without notice, and store it in
                   accordance with Section 4(d) of this Agreement; provided,
                   however, that if the person attending the property is impaired
                   and incapable of moving the property, City personnel may
                   reasonably assist the individual with compliance if the attended
                   property can reasonably be moved to provide appropriate
                   clearance.

         g. Documentation: The City must document and maintain records
            containing sufficient detail to document compliance with the terms
            and conditions of Section 4 of this Agreement. The City shall
            maintain the documentation for a period of no less than one year. The
            City will make such documentation available to Plaintiffs within
            twenty (20) business days after the receipt of a written request made
            to the City Attorney’s Office pursuant to the Notice provisions in
            Section 23 of this Agreement. The time in which to request or
            produce such documentation may be extended by mutual agreement
            of the Parties.

   5. EXPRESS RESERVATION. This Agreement shall not prohibit or prevent
      the City from enforcing laws otherwise applicable within the Covered Area
      that are not inconsistent with this Agreement. Nor do the Parties waive any
      right to dispute in the future whether or not enforcement of any law
      otherwise applicable in the Covered Area violates state or federal law or the
      California or United States Constitutions.

   6. MODIFICATION CLAUSE. If a court issues an order or judgment
      regarding the constitutionality of, or the City’s ability to enforce, any law,
      code, ordinance, or regulation (including but not limited to LAMC § 56.11),
      or if the City and Plaintiffs Los Angeles Catholic Worker and Cangress enter
      into a written agreement regarding City’s policies or procedures concerning
      the property of homeless individuals, and that order, judgment, or agreement
      conflicts with or is inconsistent with any part or subpart of the terms
      contained in Section 4 of this Agreement, the Parties agree that the
      conflicting or inconsistent part(s) or subpart(s) of this Agreement shall no
      longer be effective. In the event a Party asserts that an order, judgment, or
      agreement conflicts with or is inconsistent with a part or subpart of the terms
      contained in Section 4, the Party shall notify the other Parties pursuant to
      Section 23 of this Agreement. If the Parties disagree as to whether a conflict

                                                                                    7
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 13 of 30 Page ID
                                  #:1138

      or inconsistency exists, the question of whether a conflict or inconsistency
      exists shall be resolved according to Section 22 of this Agreement.

   7. FINAL APPROVAL. The Parties understand and agree that this Agreement
      is subject to final approval by the City Council or other City officers, boards,
      commissions, or entities, and that the execution of this Agreement is subject
      to and conditioned upon the granting of all such City approvals needed to
      make this Agreement final and binding. The person signing this Agreement
      on behalf of the City will recommend that this Agreement be so approved.
      Once the City has formally and finally approved this Agreement, the City shall
      provide the Parties’ respective counsel of record with written confirmation of
      said approval within ten (10) business days of such approval being given.

   8. NO RELIANCE. Except as expressly set forth herein, the Parties are not
      entering into this Agreement in reliance upon any express or implied
      warranty, representation, agreement, or understanding of any kind made by,
      or entered into by, the Parties. The Parties expressly acknowledge and agree
      that they have each relied upon their own information and investigations as to
      all matters agreed, represented, warranted, or acknowledged herein, and the
      Parties do not have any desire for further information or for further
      investigation.

   9. INTEGRATION. This Agreement supersedes any and all other agreements,
      understanding or representations, either oral or in writing, with respect to the
      matters addressed herein. This Agreement sets forth the entire agreement of
      the Parties hereto with respect to such matters.

   10.AMENDMENTS. Except as otherwise provided in Section 6, the Parties
      agree that this Agreement shall only be amended by written instruments
      executed by the Parties. Plaintiffs Carl Mitchell, Judy Coleman, and Salvador
      Roque expressly assign their rights to amend this Agreement to Plaintiffs Los
      Angeles Catholic Worker and Cangress.

   11.ADVICE OF COUNSEL. In entering this Agreement, the Parties represent
      that they have had the opportunity to seek the advice of an attorney of their
      own choice, to review and explain the terms of this Agreement, and/or that
      they have voluntarily and willingly waived such right having read and
      understood the Agreement on their own behalf.

   12.GOVERNING LAW. This Agreement shall be construed in accordance with
      the laws of the State of California.

   13.SEVERABILITY. If any provision of this Agreement shall for any reason
      be determined by a court of competent jurisdiction (sustained on appeal, if
                                                                                     8
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 14 of 30 Page ID
                                  #:1139

      any) to be unenforceable in any respect, the remainder of this Agreement shall
      remain unaffected and in full force and effect.

   14.COUNTERPARTS. This Agreement may be executed in any number of
      counterparts. Any such counterpart, when executed, shall constitute an
      original of this Agreement, and all such counterparts together shall constitute
      an original of this Agreement, and all such counterparts together shall
      constitute one and the same Agreement. Any photocopied, faxed, or emailed
      version of this Agreement bearing one or more authentic signatures shall be
      valid, binding, and admissible for all purposes as though original.

   15.FURTHER ASSURANCES. Each Party agrees to make, execute, and
      deliver such other instruments or documents, and to do or cause to be done
      such further or additional acts, as reasonably may be necessary in order to
      effectuate the purposes or to implement the terms of this Agreement.

   16.BINDING. This Agreement shall be binding upon and inure to the benefit of
      the Parties, their heirs, successors, and assigns.

   17.NO THIRD PARTY BENEFICIARIES. Notwithstanding anything in this
      Agreement to the contrary, there are no intended third-party beneficiaries that
      may assert rights or defenses under this Agreement, except the Parties to this
      Agreement.

   18.WAIVER. No waiver of any provision of this Agreement shall be effective
      unless such waiver is in writing and signed by the waiving Party, and any such
      waiver shall not be deemed a waiver of any other provision of this Agreement.

   19.NO ADMISSION OF LIABILITY. This Agreement is in compromise of
      disputed claims, and neither the execution and delivery of this Agreement, nor
      the performance of any obligations thereunder, shall be construed as an
      admission of liability or wrongdoing or as an admission of any other matter
      on the part of any of the Parties, or any of them.

   20.CONSTRUCTION. This Agreement shall not be construed against any of
      the Parties and the rule of construing contract ambiguities against the party
      drafting the contract shall be inapplicable.

   21.EFFECT OF HEADING. The headings used in this Agreement are for
      convenience only and shall not affect the construction or interpretation of this
      Agreement.

   22.DISPUTE RESOLUTION. If a dispute arises between the Parties regarding
      the interpretation, performance, or enforcement of this Agreement, the Parties
      shall meet and confer within a reasonable time after either Party receives
                                                                                    9
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 15 of 30 Page ID
                                  #:1140

      written notice of a dispute provided in accordance with Section 23 of this
      Agreement. The Parties shall endeavor in good faith to resolve any dispute
      during a meet-and-confer meeting. In the event that the Parties are unable to
      resolve the dispute within a reasonable time after the meeting, Plaintiffs or the
      City may, pursuant to the Order, submit the matter to the District Court for
      review and decision.

   23.NOTICES. Any notice required under this Agreement shall be in writing and
      shall be delivered in-person, or with proof of receipt by a nationally
      recognized delivery service or by United States Certified Mail. Notices are
      effective when received. Either Party may change the name or address for
      receipt of notice by providing notice of such change to the other Party, without
      having to amend this Agreement. The Parties shall deliver notices to the
      following persons and addresses:

         a. Notice to City:

                   i. Office of the Los Angeles City Attorney
                      Attn: Deputy City Attorney Felix Lebron
                      City Hall East, Business and Complex Litigation Division
                      200 N. Main Street, Room 675
                      Los Angeles, CA 90012
                      felix.lebron@lacity.org
                      Tel: (213) 978-7559

                   ii. Office of the Los Angeles City Attorney
                       Attn: Senior Assistant City Attorney Scott Marcus
                       City Hall East, Civil Litigation Branch
                       200 N. Main Street, Room 700
                       Los Angeles, CA 90012
                       scott.marcus@lacity.org
                       Tel: (213) 978-4681

         b. Notice to Plaintiffs:

                   i. Shayla Myers
                      Legal Aid Foundation of Los Angeles
                      7000 S. Broadway
                      Los Angeles, CA 90013
                      smyers@lafla.org
                      Tel: (213) 640-3983

                   ii. Catherine Sweetser
                       Schonbrun Seplow Harris and Hoffman LLP
                                                                                    10
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 16 of 30 Page ID
                                  #:1141

                    11543 W. Olympic Blvd.
                    Los Angeles, CA 90064
                    csweetser@sshhlaw.com
                    Tel: (310) 396-0731

                iii. Carol Sobel
                     Law Offices of Carol Sobel
                     725 Arizona Avenue, Suite 300
                     Santa Monica, CA 90401
                     carolsobellaw@gmail.com
                     Tel: 310-393-3055




                                                                         11
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 17 of 30 Page ID
                                  #:1142



 IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
 duly executed and delivered as of the date first above written.


DATED:~                                 , 1lL J Jf,JAa
                                       ~ I~          4~;:;
                                     C .     MITC EL
DATED:5     -/   7-/ J
                                                                    r
DATEu.2 -     JVLJ_'D(O
                  I        r
DATED:    1--d--C, --(4_             LOS ANGELES CATHOLIC WORKER

                                     By:C~: ~- /
                                     Printed:C..-Aftt€R.1   t-J E   /1 o B.3~   l$

                                     Its:   --- -

 DATED:- - - -                       CAN GRESS

                                     By: _ _ _ _ _ _ _ _ _ _ __

                                     Printed:- - - - - - - - - - -

                                     Its:- - - - - - - - - - - - -

 DATED:                              THE CITY OF LOS ANGELES

                                     By: _ _ _ _ _ _ _ _ _ _ _ __

                                     Printed:

                                     Its:- - - - - - - - - - - - -




 Reviewed and approved as to form and content:

                                                                                 12
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 18 of 30 Page ID
                                  #:1143

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed and delivered as of the date first above written.


DATED:___________                   _________________________________
                                    CARL MITCHELL

DATED:___________                   _________________________________
                                    JUDY COLEMAN

DATED:___________                   __________________________________
                                    SALVADOR ROQUE

DATED:___________                   LOS ANGELES CATHOLIC WORKER

                                    By:_________________________________
                                    Printed:_____________________________
                                    Its:_________________________________

DATED:___________
        05/21/2019                  CANGRESS
                                    By:_________________________________
                                    Printed:_____________________________
                                             Pete White

                                    Its:_________________________________
                                          Executive Director

DATED:___________                   THE CITY OF LOS ANGELES
                                    By:_________________________________

                                    Printed:_____________________________
                                    Its:_________________________________




Reviewed and approved as to form and content:

                                                                         12
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 19 of 30 Page ID
                                  #:1144
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 20 of 30 Page ID
                                  #:1145




                    ______________            _________________________
Carol Sobel                             Scott Marcus
Law Office of Carol Sobel               Los Angeles City Attorney’s Office
Counsel for Plaintiffs                  Counsel for Defendants




_______________________________
Catherine Sweetser
Law Offices of Schonbrun Seplow Harris and Hoffman
Counsel for Plaintiffs




________________________________
Shayla Myers
Legal Aid Foundation of Los Angeles
Counsel for Plaintiffs




                                                                         13
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 21 of 30 Page ID
                                  #:1146




  Carol Sobel                             Scott Marcus
  Law offices of Carol Sobel              Los Angeles City Attorney's Office
  Counsel for Plaintiffs                  Counsel for Defendants




  Catherine Sweetser
  Law Offices of Schonbrun Seplow Harris and Hoffman
  Counsel for Plaintiffs




  Shayla Myers
  Legal Aid Foundation of Los Angeles
  Counsel for Plaintiffs




                                                                               13
                    Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 22 of 30 Page ID
                                                      #:1147
.
'
    '
        '
            '
                .

                     Carol Sobel                              Scott Marcus
                     Law offices of Carol Sobel               Los Angeles City Attorney's Office
                     Counsel for Plaintiffs                   Counsel for Defendants




                     Catherine Sweetser
                     Law Offices of Schonbrun Sep low Harris and Hoffman
                     Counsel for Plaintiffs




                     Shayla Myers
                     Legal Aid Foun tio ' of Los Angeles
                     Counsel for Plainti fs




                                                                                                   13
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 23 of 30 Page ID
                                  #:1148
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 24 of 30 Page ID
                                  #:1149




                                      EXHIBIT A
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 25 of 30 Page ID
                                  #:1150

1

2

3

4

5

6

7

8

9

10                      UNITED STATES DISTRICT COURT
11                    CENTRAL DISTRICT OF CALIFORNIA
12
     CARL MITCHELL, MICHEAL                 CASE NO. CV16-01750 SJO (JPRx)
13   ESCOBEDO, SALVADOR ROQUE,              [Assigned to the Honorable S. James Otero,
     JUDY COLEMAN, as individuals; LOS      Courtroom 1]
14
     ANGELES CATHOLIC WORKER,
15   CANGRESS, as organizations,            [Proposed] STIPULATED ORDER OF
                                            DISMISSAL
16
                   PLAINTIFFS,
17
          v.                                Action Filed: March 14, 2016
18

19   CITY OF LOS ANGELES, a municipal
20   entity; LT. ANDREW MATHIS, SGT.
     HAMER and SGT. RICHTER, in their
21   individual and official capacities,
22
                   DEFENDANTS.
23

24

25

26

27

28


                       STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 26 of 30 Page ID
                                  #:1151

1          On March 14, 2016, plaintiffs Carl Mitchell, Judy Coleman, Michael
2    Escobeda, Sal Roque, the Los Angeles Catholic Worker, and Cangress (“Plaintiffs”)
3    filed the above-captioned against the City of Los Angeles (“City”), Lieutenant
4    Andrew Mathis, Sergeant Hamer, and Sergeant Richter (collectively with the City the
5    “Defendants”). Plaintiffs alleged that the City unlawfully seized, destroyed, and/or
6    failed to preserve or store property located in the Skid Row area of downtown Los
7    Angeles belonging to homeless individuals in violation of, among other things, the
8    Fourth and Fourteenth Amendments of the United States Constitution and state and
9    federal disability laws. Defendants denied all material allegations in the complaint.
10         On April 13, 2016, this Court entered a Preliminary Injunction against
11   enjoining the City and its agents and employees relating to the seizure, destruction,
12   and/or storage of property located in Skid Row or its surrounding areas, incident to
13   an arrest or as part of a clean-up of an area where homeless people are located. [ECF
14   Dkt. No. 51]. On September 25, 2016, this Court further addressed the terms of the
15   preliminary injunction in an order denying Defendants’ Motion for Clarification of
16   the Preliminary Injunction Order. [ECF Dkt. No. 102].
17         Following extensive discussions, the Parties subsequently reached a settlement
18   resolving the disputed claims in this Action. A copy of the executed Settlement and
19   Release Agreement (“Settlement Agreement”) is attached hereto as Exhibit A, the
20   terms of which are expressly incorporated herein by reference.
21         The Court hereby expressly retains jurisdiction to resolve any future disputes
22   regarding the interpretation, performance, or enforcement of the Settlement
23   Agreement for a period of no more than three (3) years from the date of this Order.
24   See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 381 (1994); Flanagan v.
25   Arnaiz, 143 F.3d 540, 544 (9th Cir. 1998).
26         NOW THEREFORE, pursuant to Federal Rule of Civil Procedure 41(a)(2),
27   and good cause appearing therefore, the Court HEREBY ORDERS AND DECREES
28   the following:

                                                  1
                          STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 27 of 30 Page ID
                                  #:1152

1         1.    The Court’s Preliminary Injunction dated April 13, 2016 is hereby
2               dissolved in its entirety.
3         2.    The Court expressly incorporates all of the terms of the Settlement
4               Agreement, attached as Exhibit A, into this Order, including all non-
5               monetary terms outlined in Section 4 of the Settlement Agreement.
6         3.    The Court expressly retains exclusive jurisdiction for a period of three
7               (3) years from the date of this Order to enforce the Settlement
8               Agreement, and to resolve any future disputes regarding interpretation,
9               performance, or enforcement of the Agreement, including and expressly,
10              the non-monetary terms set forth in the Agreement.
11        4.    The Parties shall comply with the Dispute Resolution procedures in the
12              Settlement Agreement before seeking Court intervention to address any
13              disputes related to the Settlement Agreement.
14        5.    Except as may be provided otherwise in the Settlement Agreement, each
15              side shall bear their own fees and costs in this Action.
16        6.    This entire Action is hereby dismissed with prejudice as to all
17              Defendants.
18

19        IT IS SO ORDERED.
20

21   Dated:
                                        ____________________________________
22                                                 Hon. S. James Otero
23                                          Judge, United States District Court

24

25

26

27

28

                                              2
                        STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 28 of 30 Page ID
                                  #:1153

1    APPROVED AS TO FORM:
2

3
     Dated: _____________                 LOS ANGELES CITY ATTORNEY’S OFFICE
4

5                                         By:         /s/
                                                    FELIX LEBRON
6
                                                    Deputy City Attorney
7
                                                Attorney for Defendants
8
                                                City of Los Angeles, Lt. Andrew Mathes,
9                                               Sgt. Richter, and Sgt. Hamer
10
     Dated: _____________                 SCHONBRUN SEPLOW HARRIS &
11
                                          HOFFMAN LLP
12
                                          By:           /s/
13
                                                    CATHERINE SWEETSER
14
                                                Attorneys for Plaintiffs
15

16   Dated: _____________                 LAW OFFICE OF CAROL A. SOBEL
17
                                          By:          /s/
18                                                  CAROL A. SOBEL
19
                                                Attorneys for Plaintiffs
20

21   Dated: _____________                 LEGAL AID FOUNDATION OF LOS
22
                                          ANGELES

23                                        By:          /s/
24                                                  SHAYLA R. MYERS

25                                              Attorneys for Plaintiffs Carl Mitchell, Judy
26                                              Coleman, Michael Escobedo, CANGRESS,
                                                and Los Angeles Catholic Worker
27

28   [All parties have authorized the use of their electronic signatures for this document.]

                                                3
                          STIPULATED ORDER OF DISMISSAL
Case 2:16-cv-01750-SJO-JPR Document 119 Filed 05/31/19 Page 29 of 30 Page ID
                                  #:1154




                                  EXHIBIT B
         Case
           Case
              2:16-cv-01750-SJO-JPR
                2:16-cv-01750-SJO-JPRDocument
                                       Document
                                              58-1
                                                119 Filed
                                                     Filed05/11/16
                                                           05/31/19 Page
                                                                     Page2 30
                                                                           of 2of 30
                                                                                  Page
                                                                                     Page
                                                                                       ID #:876
                                                                                           ID
                                              #:1155
                                        SKID ROW AND SURROUNDING AREA


                                                     Los Angeles




                                                                             u;                      "',..
                                                                             "',,0                    ;
                                                                                                     t::
                                                                       .,_
                                                                      ?O::
                                                                               ,,
                                                                                     ".;
                                                                                                     "'
                                                                                          "'Is.,.,                                                          i. 3rd St ~
                                                                             ~
                                                                                     "'1 .o,                                                                                      :.
                                                                                                                                                                                  ':!:
                                                                     fJ>             c.
                                                                     ~
                                                                     i ..            ~               "'
                                                                                                     :<          !:
                                                                     0         2..   0
                                                                      ":!? " ~ :.0
                                                                                                      :!?         ~

                                                                                P.J.t~etto'St                                   ~
                                                                                                                                ~
                                                                            factor)' f-'I
                                                                                                                                !       Wholes.ale
                                                                                                                                                                          <;:.
                                                                                                                         F f,\h St
                                                                                                                                                        5i·1,,,,.
                                                                                                                           3                                   ' ' · 1J4f.#
                                                                                                                          ";
                                                                    Wh"'.'le., .11.- SI                      ~             .,
                                                                                                                           ~                                  J•·~"'~ St
                                                                       ln<tu~tuaJ sr:E                                                                              Ui
                                                                                                                                                                    0
                                                                                                                                                                    ii:
                                                                                                                         E Tlh St                                   "'




                                                                                                                            t 9th St
                                                                                                                                                                                 f' •
                                                                                                                                                             ·'"


                                                                                                                                        Hooter St
                                                                             ;;
                                                                             •...                                               ~o·•~t      51
                                                                             f,            :;;                        t u;l'mp,.;   bf~tt
                                                                             :.,
                                                                             ~             "'"
                                                                                           0                                        .
                                                                                           .!                                       <
                                                                                                                                    .
                                                                                                                                    ~L 1HhSt
                                                                                                                                    c
                                                                                                                           ~        J       E 12th St



c-
0        I~.}.,,~~,
                            "r   .~mt
                                  .,
     ~                !.~
         .r ••




           SKID ROW                                         SURROUNDING AREA
           NORTH - 3RD STREET                               NORTH - 2ND STREET
           WEST - MAIN STREET                               WEST - SPRING STREET
           EAST-ALAMEDA STREET                              EAST-ALAMEDA STREET
           SOUTH - 7TH STREET                               SOUTH - 8TH STREET
Exhibit C
Case 2:16-cv-01750-SJO-JPR  Document
                         UNITED      127DISTRICT
                                STATES    Filed 08/27/19
                                                   COURTPage 1 of Priority
                                                                  7 Page ID #:1442
                                                                                 Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                   CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                 Scan Only



CASE NO.: CV 16-01750 SJO (GJSx)                        DATE: August 27, 2019
TITLE:        Carl Mitchell, et al. v. City of Los Angeles et al.

========================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                     Not Present
Courtroom Clerk                                      Court Reporter

COUNSEL PRESENT FOR PLAINTIFFS:                      COUNSEL PRESENT FOR DEFENDANTS:

Not Present                                          Not Present

========================================================================
PROCEEDINGS (in chambers): ORDER DENYING MOTION TO INTERVENE FOR LACK OF
JURISDICTION [Docket No. 120].

This matter is before the Court on Proposed Intervenors DTLA Alliance for Human Rights, Joseph
Burk, Harry Tashdijian, Karyn Pinsky, Charles Malow, and Charles Van Scoy's (collectively,
"Proposed Intervenors") Motion To Intervene ("Motion"), filed June 24, 2019. Plaintiffs Carl
Mitchell, Michael Escobedo, Salvador Roque, Judy Coleman, Los Angeles Catholic Worker, and
Cangress' (collectively, "Plaintiffs") filed an Opposition to the Motion ("Plaintiffs' Opposition") on
July 15, 2019. Defendants City of Los Angeles ("the City"), Lieutenant Andrew Mathes, Sergeant
Hamer, and Sergeant Richter (collectively, "Defendants") filed an Opposition to the Motion
("Defendants' Opposition") on July 15, 2019. Proposed Intervenors filed two separate Replies to
each of the Oppositions on July 29, 2019. For the following reasons, the Court DENIES the
Motion for lack of jurisdiction.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        A.    Factual Background

In this action, Plaintiffs, a group of homeless individuals and organizations providing support
services to the homeless, sued Defendants for purported violations of their constitutional and
statutory rights. According to Plaintiffs, the City has undertaken a mass practice and policy of
clearing homeless people from the Skid Row area in Los Angeles. Since around December of
2015, Defendants have allegedly seized and deprived Plaintiffs of property, without a pre- or post-
deprivation hearing, in violation of the Fourth and Fourteenth Amendments to the Constitution and
various federal and California state laws. (See generally First Am. Compl. ("FAC"), ECF No. 1).

        B.    Procedural Background

Plaintiffs initially brought eleven causes of action against Defendants. Plaintiffs claimed that
Defendants' confiscation and destruction of Plaintiffs' property, without a warrant or a pre- or post-

     MINUTES FORM 11                                                                             :
     CIVIL GEN                              Page 1 of    7                Initials of Preparer
Case 2:16-cv-01750-SJO-JPR  Document
                         UNITED      127DISTRICT
                                STATES    Filed 08/27/19
                                                   COURTPage 2 of 7 Page ID #:1443
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL



CASE NO.: CV 16-01750 SJO (GJSx)                        DATE: August 27, 2019



deprivation hearing, violated the Fourth, Fifth and Fourteenth Amendments of the Constitution.
(FAC ¶¶ 72-86). Plaintiffs also contended that Defendants falsely arrested certain Plaintiffs based
on faulty allegations that they stole shopping carts, committed the tort of conversion by wrongfully
seizing Plaintiffs' property, and contravened California state and federal laws protecting disabled
individuals by depriving homeless people suffering from disabilities of necessary medications and
medical equipment. (FAC ¶¶ 87-102, 106-110 119-21).

On March 30, 2016, Plaintiffs filed an Ex Parte Application for a Temporary Restraining Order
("Application"), seeking to enjoin the City from confiscating property during arrests and cleanups
of homeless areas. Plaintiffs contended that "they have lost all or nearly all of their possessions
without prior notice and adequate advisement of post-deprivation resources to reclaim their
property" and that "the loss of key items, including [Plaintiffs'] medications, has taken an enormous
toll on them, especially when they are left without protection from the elements at night."1 (Appl.
4.)

The Court granted the Application in part and issued a preliminary injunction that provided as
follows:

"The City, its agents and employees are hereby enjoined from:

              1.     Confiscating property in Skid Row or its surrounding areas, incident to an
                     arrest or as part of a cleanup of an area where homeless people are located,
                     absent an objectively reasonable belief that it is abandoned, presents an
                     immediate threat to public health or safety, is evidence of a crime, or is
                     contraband; and

              2.     Destroying property in Skid Row or its surrounding areas, absent an
                     immediate threat to public health or safety, without maintaining the property
                     in a secure location for a period of less than 90 days; and

              3.     Storing seized property from Skid Row or its surrounding areas in a facility
                     not open during regular business hours; and

              4.     Failing to provide notice advising homeless individuals whose property is
                     seized of the address where seized property is being stored; and

              5.     Storing seized property from Skid Row or its surrounding areas in a facility
                     that does not clearly catalog and segregate property based on the names


   1
     The instant case is related to a prior case in the Central District of California, Tony Lavan
   et al. v. City of Los Angeles, CV-11-2874 (PSG).
                                            Page 2 of    7
Case 2:16-cv-01750-SJO-JPR  Document
                         UNITED      127DISTRICT
                                STATES    Filed 08/27/19
                                                   COURTPage 3 of 7 Page ID #:1444
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: CV 16-01750 SJO (GJSx)                        DATE: August 27, 2019



                     and identification, where available, of individuals from whom the property is
                     taken; and

              6.     Storing seized property from Skid Row or its surrounding areas in a facility
                     that is not accessible within 72 hours of seizure. Medication, medical
                     equipment, and uncontaminated tents, sleeping bags, and blankets must be
                     accessible within 24 hours of seizure or an individual's release from custody,
                     whichever is later.

              7.     Additionally, where the City plans to engage in a mass cleanup of an area in
                     Skid Row or its surrounding areas, the City must provide 24 hours advance
                     notice advising homeless people of the cleanup and possible seizure of
                     property and advising such individuals to remove essential property that they
                     do not want confiscated."

The Court modeled the injunction after a prior injunction issued against the City in Lavan v. City
of Los Angeles, 797 F. Supp. 2d 1005, aff'd 693 F.3d 1022 (9th Cir. 2012). The Court limited the
scope of the injunction to the area surrounding Skid Row.

After this preliminary injunction, the instant litigation remained dormant for several years. On April
25, 2019, Plaintiffs and Defendants entered a Settlement Agreement. (See Settlement
Agreement, ECF No. 119.) Among several provisions, the Settlement Agreement contained the
following requirements: (1) the City shall pay a total amount of $645,000 to Plaintiffs in this action
(Settlement Agreement at 2); (2) Plaintiffs released Defendants from any claims related to the
instant litigation (Settlement Agreement at 3); (3) the City would not seize property as part of a
cleanup "absent an objectively reasonable belief that it is abandoned, presents an immediate
threat to public health or safety, is evidence of a crime, or is contraband" (Settlement Agreement
at 4); (4) "the City must provide at least 24 hours advance notice of the cleanup, advising
homeless individuals of the cleanup and possible seizure of property and advising such individuals
to remove property from the cleanup area before the cleanup begins" (Settlement Agreement at
4); and (5) "[t]he City must provide a 30 minute warning and opportunity for individuals to remove
property when a cleanup is imminent on any block about to be cleaned" (Settlement Agreement
at 4).

Prior to entering the Settlement Agreement, the City held several closed-door City Council
sessions to analyze the merits of entering the Settlement Agreement. (Letter From City Attorney
Dated March 16, 2019, Ex. B., ECF No. 123-1). During the public portion of the closed-door
hearings, the City asked for and received comments from constituents, interested individuals, and
organizations. (Speaker Request List, Special Meeting – Homelessness and Poverty Committee
dated September 7, 2018, Ex. C, ECF No. 123-1; Speaker Request List, Homelessness and
Poverty Committee Meeting dated October 3, 2018, Ex. D., ECF No. 123-1). Prior to voting on

   MINUTES FORM 11                                                                               :
   CIVIL GEN                                Page 3 of    7                Initials of Preparer
Case 2:16-cv-01750-SJO-JPR  Document
                         UNITED      127DISTRICT
                                STATES    Filed 08/27/19
                                                   COURTPage 4 of 7 Page ID #:1445
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: CV 16-01750 SJO (GJSx)                        DATE: August 27, 2019



the Settlement Agreement, City Council members also considered correspondence from
constituents. (See Letter To Councilmember Huizar dated September 10, 2018, Ex. E, ECF No.
123-1; Letter To Council President Wesson dated March 4, 2019, Ex. G, ECF No. 123-1).

After considering the Settlement Agreement and the comments submitted at the hearings on the
Settlement Agreement, the City Council voted to enter the Settlement Agreement with Defendants.
The Court dismissed the instant litigation, reserving its jurisdiction only for the purpose of
"resolv[ing] any future disputes regarding the interpretation, performance, or enforcement of the
Settlement Agreement for a period of no more than three (3) years from the date of this Order."

Proposed Intervenors, a group of people who "live, work, and own business and/or property within
the area entitled 'Skid Row and Surrounding Area,'" subsequently filed the instant Motion. (Mot.
at 5, ECF No. 120.) They seek to intervene in this litigation to challenge the terms of the
Settlement Agreement. (See generally Mot.) Proposed Intervenors mainly contend that the City
entered the Settlement Agreement without giving them a meaningful opportunity to object to its
terms. Moreover, they contend that the City's actions pursuant to the Settlement Agreement have
had a hugely detrimental effect on them. For example, the City has purportedly caused health and
hygiene issues at some of Proposed Intervenors' businesses.

II.      DISCUSSION

         A.    Legal Standard

"Federal courts are courts of limited jurisdiction. They possess only that power authorized by
Constitution and statute, which is not to be expanded by judicial decree." Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted). Article III of the federal
Constitution limits the jurisdiction of federal courts to actual "cases" or "controversies." "It is not
enough that a case presents a live controversy when it is filed. An actual controversy must exist
at all stages of federal court proceedings." Protectmarriage.com-Yes on 8 v. Bowen, 752 F.3d
827, 834 (9th Cir. 2014) (internal citations omitted).

A third party may intervene in litigation only if the underlying litigation meets the case or
controversy requirement of the federal Constitution. Accordingly, before allowing a third party to
intervene, a court must determine if it has jurisdiction over the underlying litigation. See
Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000). Where there is no such jurisdiction,
a court must deny the motion to intervene. W. Coast Seafood Processors Ass'n v. Nat. Res. Def.
Council, Inc., 643 F.3d 701, 704 (9th Cir. 2011) A court has "a continuing obligation to assess
its own subject-matter jurisdiction," Allstate Ins. Co. v. Hughes, 358 F.3d 1089, 1093 (9th
Cir.2004), and the court "may not entertain an action over which it has no jurisdiction." Hernandez,
204 F.3d at 865 (citation omitted).


      MINUTES FORM 11                                                                             :
      CIVIL GEN                             Page 4 of    7                 Initials of Preparer
Case 2:16-cv-01750-SJO-JPR  Document
                         UNITED      127DISTRICT
                                STATES    Filed 08/27/19
                                                   COURTPage 5 of 7 Page ID #:1446
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: CV 16-01750 SJO (GJSx)                         DATE: August 27, 2019



The burden to demonstrate proper subject matter jurisdiction lies with the party seeking to invoke
federal jurisdiction—here, the Proposed Intervenors. See Jou v. Kimberly-Clark Corp., No. 13-CV-
03075-JSC, 2015 WL 4537533, at *2 (N.D. Cal. July 27, 2015).

       B.     Application

Having reviewed the pleadings in this matter, the Court concludes that it lacks jurisdiction over the
litigation between Plaintiffs and Defendants. Because there is no active case or controversy
before this Court, the Court DENIES Proposed Intervenors' Motion for lack of jurisdiction.

On May 31, 2019, the Court dismissed the underlying litigation between Plaintiffs and Defendants
with prejudice and terminated the case. (See Stipulated Order of Dismissal at ¶ 6, ECF No. 119.)
As summarized in detail above, the Settlement Agreement provided that the City would pay
Plaintiffs a sum of $645,000, that Plaintiffs relinquished legal claims against the City, and that the
City would provide notice prior to seizing property from Plaintiffs and other homeless people
located in certain areas of Skid Row. (See Settlement Agreement at 2, 4.) This Settlement
Agreement brought an end to the litigation, which at its core involved the City's seizure of Plaintiffs'
property in a series of organized cleanups. The Court's dismissal terminated the proceedings
before this Court, eliminating the active case or controversy that had existed.

Accordingly, Proposed Intervenors cannot intervene in this litigation. See Kokkonen, 511 U.S. at
382. "Because the underlying litigation is over, [t]his Court cannot grant [Intervenors] any
'effective relief' by allowing [them] to intervene now." W. Coast Seafood Processors Ass'n, 643
F.3d at 704 (quoting United States v. Ford, 650 F.2d 1141, 1143 (9th Cir. 1981)).

In West Coast Seafood Processors, the Natural Resource Defence Council and the Pacific Marine
Conservation Council (together, "NRDC") challenged the National Marine Fisheries Service's
("NMFS") program to preserve groundfish species off the coast of California. Id. at 702-03. The
West Coast Seafood Processors Association ("WCSPA") sought to intervene in the litigation, and
the district court denied this intervention. Id. at 704. While an appeal of the district court's denial
was pending, the underlying litigation ran its course. The district court issued a final decision on
NRDC's and NMFS' cross-motions for summary judgment and entered a final judgment, which the
parties did not appeal. Id. After this occurred, the Ninth Circuit held that the motion to intervene
was moot and dismissed it for lack of jurisdiction. Id. The Ninth Circuit ruled that it could not order
WCSPA to be included as intervenors in litigation that had terminated. Id.

The instant case is in almost the same procedural posture as West Coast Seafood Processors.
Plaintiffs and Defendants were litigating before this Court, but the parties entered the Settlement
Agreement. This Court then dismissed the litigation with prejudice. After the Court granted



   MINUTES FORM 11                                                                                 :
   CIVIL GEN                                 Page 5 of    7                 Initials of Preparer
Case 2:16-cv-01750-SJO-JPR  Document
                         UNITED      127DISTRICT
                                STATES    Filed 08/27/19
                                                   COURTPage 6 of 7 Page ID #:1447
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: CV 16-01750 SJO (GJSx)                        DATE: August 27, 2019



dismissal, the parties did not appeal. The litigation between Plaintiffs and Defendants was over.
After all of this occurred, Proposed Intervenors filed the instant Motion. Much like in West Coast
Seafood Processors, Proposed Intervenors cannot participate in litigation that has terminated.

Proposed Intervenors contend, perhaps rightly, that some of Plaintiffs' and Defendants' actions
taken pursuant to the Settlement Agreement have resulted in adverse consequences to them.
Proposed Intervenor Harry Tashidijian, for example, argues that as a result of this Court's
injunction and the subsequent Settlement Agreement, "[t]he risk to his property from fire damage
and vandalism has increased exponentially in the last several years; the business is constantly
having to replace gates and other property, clean the facilities, and post security to safeguard its
property. They have had to spend over $100,000 in upgrades to their system and increased
monitoring and pest control just as a result of the increased homeless and property in the area."
(Mot. at 7.) If these types of allegations are true and are traceable to Plaintiffs' or Defendants'
actions under the Settlement Agreement, Proposed Intervenors may have standing to pursue
independent litigation against Plaintiffs or Defendants. Any such litigation is not part of the
litigation between Plaintiffs and Defendants, which has terminated.

To clarify this last point, the Court provides Proposed Intervenors with an example. Consider that
Neighbor A and Neighbor B are engaging in private nuisance litigation because Neighbor A has
raucous parties seven days a week that begin at 10 p.m.. The neighbors enter a settlement
agreement, which provides that Neighbor A may continue to have parties, but the parties must
begin at 8:00 pm and can only occur three times a week. Although contractually binding on
Neighbor A and Neighbor B, the results of this agreement could impact the rights of third parties
that were not involved in the litigation (for example, Neighbor C, who lives on the other side of
Neighbor A). Neighbor C, of course, retains the right to bring a lawsuit against Neighbor A for
having parties three times a week.

Similarly, Proposed Intervenors can bring a lawsuit against Plaintiffs or Defendants for actions that
Plaintiffs or Defendants are taking pursuant to the Settlement Agreement, assuming that the
actions have an adverse effect on Proposed Intervenors. Such an action is a separate dispute
requiring its own basis for jurisdiction.

As a final matter, the Court addresses Proposed Intervenors' argument that this Court has
jurisdiction over the instant Motion because the Settlement Agreement specifies that: "The Court
hereby expressly retains jurisdiction to resolve any future disputes regarding the interpretation,
performance, or enforcement of the Settlement Agreement for a period of no more than three (3)
years from the date of this Order." Although the Court retains jurisdiction over disputes between
Plaintiffs and Defendants about the interpretation and enforcement of the Settlement Agreement,
this is the extent of the Court's jurisdiction. The Settlement Agreement is only binding on Plaintiffs



   MINUTES FORM 11                                                                               :
   CIVIL GEN                                Page 6 of    7                Initials of Preparer
Case 2:16-cv-01750-SJO-JPR  Document
                         UNITED      127DISTRICT
                                STATES    Filed 08/27/19
                                                   COURTPage 7 of 7 Page ID #:1448
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL



CASE NO.: CV 16-01750 SJO (GJSx)                           DATE: August 27, 2019


and Defendants, and the Court can only resolve disputes between these parties.2 This Court's
jurisdiction does not extend to non-parties' desire to challenge the Settlement Agreement.

III.       RULING

The Court DENIES Intervenors Motion To Intervene for lack of jurisdiction.

IT IS SO ORDERED.




       2
          Although the City has incurred broad obligations under the Settlement Agreement, this
       is not a class action, and the terms of the Settlement Agreement are only binding on the
       named Plaintiffs and Defendants. Proposed Intervenors insist that the City has enacted
       a legislative policy through the Settlement Agreement without following the constitutionally-
       required process. Although this may be true, the instant litigation is not the appropriate
       forum in which to pursue this argument.



       MINUTES FORM 11                                                                              :
       CIVIL GEN                               Page 7 of    7                Initials of Preparer
Exhibit D
Search - Supreme Court of the United States                           https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles...




                                                    Search documents in this case:                                  Search


                No. 19-247

                Title:                        City of Boise, Idaho, Petitioner
                                              v.
                                              Robert Martin, et al.

                Docketed:                     August 26, 2019

                Linked with 18A1264

                Lower Ct:                     United States Court of Appeals for the Ninth Circuit

                  Case Numbers:               (15-35845)

                  Decision Date:              April 1, 2019




                DATE                          PROCEEDINGS AND ORDERS

                Jun 03 2019                   Application (18A1264) to extend the time to file a petition for a writ of
                                              certiorari from June 30, 2019 to August 29, 2019, submitted to Justice
                                              Kagan.

                                              Main Document          Lower Court Orders/Opinions            Proof of
                                              Service

                Jun 04 2019                   Application (18A1264) granted by Justice Kagan extending the time to file
                                              until August 29, 2019.



                Aug 22 2019                   Petition for a writ of certiorari filed. (Response due September 25, 2019)

                                              Petition        Appendix       Certificate of Word Count         Proof
                                              of Service

                Sep 05 2019                   Blanket Consent filed by Petitioner, City of Boise.

                                              Blanket Consent

                Sep 06 2019                   Motion to extend the time to file a response from September 25, 2019 to
                                              October 25, 2019, submitted to The Clerk.

                                              Main Document




2 of 9                                                                                                                       3/18/2020, 9:08 AM
Search - Supreme Court of the United States                           https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles...




                Sep 06 2019                   Blanket Consent filed by Respondent, Robert Martin, et al.

                                              Blanket Consent

                Sep 09 2019                   Motion to extend the time to file a response is granted and the time is
                                              extended to and including October 25, 2019.



                Sep 20 2019                   Brief amicus curiae of Brentwood Community Council filed.

                                              Main Document     Main Document               Main
                                              Document     Main Document

                Sep 20 2019                   Brief amicus curiae of Criminal Justice Legal Foundation filed.

                                              Main Document          Proof of Service       Certificate of Word
                                              Count

                Sep 23 2019                   Brief amicus curiae of The Downtown Denver Partnership filed.

                                              Main Document          Certificate of Word Count         Proof of
                                              Service

                Sep 24 2019                   Amicus brief of Amici Curiae States of Idaho, Alaska, Indiana, Louisiana,
                                              Nebraska, South Dakota and Texas not accepted for filing. (September 24,
                                              2019 -- Corrected version to be submitted)



                Sep 24 2019                   Brief amici curiae of Amici Curiae California State Association of Counties
                                              and 33 California Counties and Cities filed.

                                              Main Document          Proof of Service       Certificate of Word
                                              Count

                Sep 24 2019                   Brief amicus curiae of City of Aberdeen, Washington filed.

                                              Main Document          Certificate of Word Count         Proof of
                                              Service

                Sep 24 2019                   Brief amici curiae of Amici Curiae States of Idaho, Alaska, Indiana,
                                              Louisiana, Nebraska, South Dakota and Texas filed.

                                              Main Document          Main Document          Main Document

                Sep 24 2019                   Brief amicus curiae of Boise Metro Chamber of Commerce, Inc. filed.

                                              Main Document          Certificate of Word Count         Certificate of
                                              Word Count

                Sep 25 2019                   Brief amicus curiae of Stephen Eide filed.




3 of 9                                                                                                                      3/18/2020, 9:08 AM
Search - Supreme Court of the United States                            https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles...




                                              Main Document          Certificate of Word Count          Proof of
                                              Service

                Sep 25 2019                   Brief amici curiae of Seven Cities in Orange County filed.

                                              Main Document          Certificate of Word Count          Proof of
                                              Service

                Sep 25 2019                   Brief amici curiae of California State Sheriffs' Association, California Police
                                              Chiefs Association, and California Peace Officers' Association filed.

                                              Main Document          Certificate of Word Count          Proof of
                                              Service

                Sep 25 2019                   Brief amici curiae of Maryrose Courtney and Ketchum-Downtown YMCA
                                              filed.

                                              Main Document          Certificate of Word Count          Proof of
                                              Service

                Sep 25 2019                   Brief amicus curiae of Center for Constitutional Jurisprudence filed.

                                              Main Document          Certificate of Word Count          Proof of
                                              Service

                Sep 25 2019                   Brief amici curiae of The People Concern and Weingart Center Association
                                              filed.

                                              Main Document          Certificate of Word Count          Proof of
                                              Service

                Sep 25 2019                   Brief amici curiae of Los Angeles Area Chamber of Commerce and Central
                                              City Association filed.

                                              Main Document          Certificate of Word Count          Proof of
                                              Service

                Sep 25 2019                   Brief amici curiae of International Municipal Lawyers Association, et al. filed.

                                              Main Document          Certificate of Word Count          Proof of
                                              Service

                Sep 25 2019                   Brief amicus curiae of League of Oregon Cities filed.

                                              Main Document          Certificate of Word Count          Proof of
                                              Service

                Sep 25 2019                   Brief amicus curiae of Venice Stakeholders Association filed.




4 of 9                                                                                                                           3/18/2020, 9:08 AM
Search - Supreme Court of the United States                            https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles...




                                              Main Document           Certificate of Word Count         Proof of
                                              Service

                Sep 25 2019                   Brief amicus curiae of City of Los Angeles filed.

                                              Main Document           Certificate of Word Count         Proof of
                                              Service

                Sep 25 2019                   Brief amicus curiae of Building Owners and Managers Association of
                                              Oregon filed.

                                              Main Document           Certificate of Word Count         Proof of
                                              Service

                Sep 25 2019                   Brief amici curiae of International Downtown Association, et al. filed.

                                              Main Document           Proof of Service         Certificate of Word
                                              Count

                Oct 25 2019                   Brief of respondents Robert Martin, et al. in opposition filed.

                                              Main Document           Proof of Service         Certificate of Word
                                              Count

                Nov 13 2019                   DISTRIBUTED for Conference of 12/6/2019.



                Nov 13 2019                   Reply of petitioner City of Boise filed. (Distributed)

                                              Main Document           Certificate of Word Count         Proof of
                                              Service

                Dec 09 2019                   DISTRIBUTED for Conference of 12/13/2019.



                Dec 16 2019                   Petition DENIED.




                NAME                          ADDRESS                                    PHONE

                Attorneys for Petitioner

                Theane Evangelis Kapur        Gibson, Dunn and Crutcher, LLP             213.229.7726
                  Counsel of Record           333 South Grand Ave.
                                              48th Floor
                                              Los Angeles, CA 90071


                                              tevangelis@gibsondunn.com




5 of 9                                                                                                                     3/18/2020, 9:08 AM
Search - Supreme Court of the United States                                 https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles...




                Party name: City of Boise

                Attorneys for Respondents

                Michael Evan Bern                     Latham & Watkins, LLP                202-637-1021
                  Counsel of Record                   555 11th Street NW, Suite 1000
                                                      Washington, DC 20004-1304


                                                      michael.bern@lw.com

                Party name: Robert Martin, et al.

                Other

                Stanley L. Garnett                    Brownstein Hyatt Farber Schreck, LLP 303.223.1100
                  Counsel of Record                   410 Seventeenth Street
                                                      Suite 2200
                                                      Denver, CO 80202-4437


                                                      sgarnett@bhfs.com

                Party name: The Downtown Denver Partnership

                Fred D. Heather                       Glaser Weil Fink Howard Avchen &     3105533000
                  Counsel of Record                   Shapiro LLP
                                                      10250 Constellation Blvd.
                                                      19th Floor
                                                      Los Angeles, CA 90067


                                                      fheather@glaserweil.com

                Party name: Brentwood Community Council

                Anna Marie Joyce                      Markowitz Herbold PC                 503-295-3085
                  Counsel of Record                   1455 SW Broadway, Suite 1900
                                                      Portland, OR 97201


                                                      annajoyce@markowitzherbold.com

                Party name: League of Oregon Cities

                Michael Edward Kenneally Jr.          Morgan, Lewis & Bockius, LLP         (202) 739-3000
                  Counsel of Record                   1111 Pennsylvania Avenue, NW
                                                      Washington, DC 20004

                                                      michael.kenneally@morganlewis.com

                Party name: The People Concern and Weingart Center Association




6 of 9                                                                                                                          3/18/2020, 9:08 AM
Search - Supreme Court of the United States                                  https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles...




                Mary Patrice Kent                   City of Aberdeen                        3605373233
                 Counsel of Record                  200 East Market Street
                                                    Aberdeen, WA 98520


                                                    pkent@aberdeenwa.gov

                Party name: City of Aberdeen, Washington

                Megan Ann Larrondo                  Office of the Attorney General, State   208-332-3548
                 Counsel of Record                  of Idaho
                                                    954 W. Jefferson -2nd Floor
                                                    Boise, ID 83720-0010


                                                    megan.larrondo@ag.idaho.gov

                Party name: Amici Curiae States of Idaho, Alaska, Indiana, Louisiana, Nebraska, South Dakota and Texas

                Jeffrey Lewis                       Jeff Lewis Law                          3109354001
                  Counsel of Record                 609 Deep Valley Drive
                                                    Suite 200
                                                    Rolling Hills Estates, CA 90274


                                                    Jeff@JeffLewisLaw.com

                Party name: Venice Stakeholders Association

                Lori Alvino McGill                  Lori Alvino McGill PC                   9146469410
                  Counsel of Record                 1056 Thomas Jefferson Street, NW
                                                    Washington, DC 20007


                                                    alvinomcgill@gmail.com

                Party name: Los Angeles Area Chamber of Commerce and Central City Association

                Craig L. Meadows                    Hawley Troxell Ennis & Hawley LLP       208-388-4866
                  Counsel of Record                 877 Main Street, Suite 1000
                                                    PO Box 1617
                                                    Boise, ID 83701


                                                    cmeadows@hawleytroxell.com

                Party name: Boise Metro Chamber of Commerce, Inc.

                Jacob Moshe Roth                    Jones Day                               202-879-7658
                  Counsel of Record                 51 Louisiana Avenue NW
                                                    Washington, DC 20001


                                                    yroth@jonesday.com

                Party name: Seven Cities in Orange County




7 of 9                                                                                                                           3/18/2020, 9:08 AM
Search - Supreme Court of the United States                                   https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles...




                Kent S. Scheidegger                   Criminal Justice Legal Fdtn.             9164460345
                  Counsel of Record                   2131 L Street
                                                      Sacramento, CA 95816


                                                      briefs@cjlf.org

                Party name: Criminal Justice Legal Foundation

                Richard A. Simpson                    Wiley Rein, LLP                          (202) 719-7000
                  Counsel of Record                   1776 K Street, NW
                                                      Washington, DC 20006


                                                      rsimpson@wileyrein.com

                Party name: MARYROSE COURTNEY AND KETCHUM-DOWNTOWN YMCA

                Teresa Lynn Stricker                  Renne Public Law Group, LLC              4158487200
                  Counsel of Record                   350 Sansome Street
                                                      Suite 300
                                                      San Francisco, CA 94104


                                                      tstricker@publiclawgroup.com

                Party name: Amici Curiae California State Association of Counties and 33 California Counties and Cities

                James R. Touchstone                   Jones & Mayer                            714-446-1400
                  Counsel of Record                   3777 North Harbor Boulevard
                                                      Fullerton, CA 92835


                                                      jrt@jones-mayer.com

                Party name: California State Sheriffs' Association, California Police Chiefs Association, and California Peace
                Officers' Association

                Matthew Donald Umhofer                Spertus, Landes & Umhofer LLP            213-205-6520
                 Counsel of Record                    617 W. 7th Street, Suite 200
                                                      Los Angeles, CA 90017


                                                      matthew@spertuslaw.com

                Party name: International Downtown Association, et al.

                Kathryn J. Zoglin                     Office of the City Attorney              408-535-1900
                  Counsel of Record                   200 East Santa Clara Street
                                                      16th Floor
                                                      San Jose, CA 95113


                                                      katie.zoglin@sanjoseca.gov

                Party name: International Municipal Lawyers Association, et al.




8 of 9                                                                                                                            3/18/2020, 9:08 AM
Search - Supreme Court of the United States                                https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles...




                Owen Douglas Blank                  Tonkon Torp LLP                       5038022011
                 Counsel of Record                  888 SW 5th Ave.
                                                    Suite 1600
                                                    Portland, OR 97204


                                                    owen.blank@tonkon.com

                Party name: Building Owners and Managers Association of Oregon

                John C. Eastman                     Center for Constitutional             877-855-3330
                  Counsel of Record                 Jurisprudence
                                                    c/o Fowler School of Law Chapman
                                                    University
                                                    One University Drive
                                                    Orange, CA 92866


                                                    jeastman@chapman.edu

                Party name: Center for Constitutional Jurisprudence

                Valerie Louise Flores               Los Angeles City Attorney's Office    2139788130
                  Counsel of Record                 200 North Main Street, MS 140, 7th
                                                    Floor
                                                    Los Angeles, CA 90012


                                                    vflores262@gmail.com

                Party name: City of Los Angeles

                Theodore Harold Frank               Hamilton Lincoln Law Institute        7032033848
                  Counsel of Record                 1629 K Street NW, Suite 300
                                                    Washington, DC 20006


                                                    tfrank@gmail.com

                Party name: Stephen Eide




9 of 9                                                                                                                         3/18/2020, 9:08 AM
